Exhibit 10.6

EXECUTION VERSION

ASSUMPTION AND LOSS ALLOCATION AGREEMENT

by and among

ACE American Insurance Company,

acting for itself and the ACE Affiliates (as defined below)

and

MCDERMOTT INTERNATIONAL, INC.,

a Panamanian corporation

and

BABCOCK & WILCOX HOLDINGS, INC.,

a corporation organized and existing under the laws of the State of Delaware

RECITALS

THIS ASSUMPTION AND LOSS ALLOCATION AGREEMENT (the “Agreement”), is entered into
and effective as of May 18, 2010 (the “Effective Date”) by and among ACE
AMERICAN INSURANCE COMPANY, individually and acting for the ACE Affiliates (in
such capacities, the “Company”), MCDERMOTT INTERNATIONAL, INC., a Panamanian
corporation (“MII”), BABCOCK & WILCOX HOLDINGS, INC., a Delaware corporation
(“B&W”), to be succeeded by The Babcock & Wilcox Company, a Delaware
corporation, after the effective time of the Merger, and, solely with respect to
Sections 2, 3 and 5(c), the other MII Entities signatory hereto and the other
B&W Entities signatory hereto.

WHEREAS, the Company and/or the ACE Affiliates have issued the Existing Policies
to one or more MII Entities and one or more B&W Entities; and

WHEREAS, in connection with the Existing Policies, the Company, the ACE
Affiliates, one or more MII Entities, and/or one or more B&W Entities entered
into various Existing Insurance Agreements; and

WHEREAS, pursuant to the Existing Policies and the Existing Insurance
Agreements, the MII Entities and the B&W Entities are obligated, among other
things, to pay or reimburse the Company and/or the ACE Affiliates for certain
Obligations, which Obligations are secured by the Existing Collateral; and

WHEREAS, B&W, prior to the Separation, is a wholly owned Subsidiary of MII; and

WHEREAS, MII intends to spin-off B&W from MII through a dividend of common stock
of B&W to the shareholders of MII (the “Separation”); and

WHEREAS, in connection with the Separation: (a) the MII Entities desire to
transfer and the B&W Entities desire to assume any B&W Obligations that were
incurred by, or with respect to which there exists any obligation of, an MII
Entity, whether such B&W Obligations were existing, accruing or arising before,
on or after the Effective Date; and (b) the B&W Entities desire to transfer and
the MII Entities desire to assume any MII Obligations that were incurred by, or
with respect to which there exists any obligation of, a B&W Entity, whether such
MII Obligations were existing, accruing or arising before, on or after the
Effective Date; and



--------------------------------------------------------------------------------

WHEREAS, the Company, on its own behalf and on behalf of the ACE Affiliates, is
willing to consent to the transfer and assumption of the Obligations as set
forth herein, subject to the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the mutual promises set out herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, including a one-time administrative fee of $25,000 (the “Fee”),
and intending to be legally bound, the Parties agree as follows:

1. Definitions. The following terms used herein, including in the recitals and
Exhibits hereto, shall have the following meanings:

“ACE Affiliate” means each Affiliate of ACE American Insurance Company that is
listed on Exhibit V attached hereto and made a part hereof that has issued an
Existing Policy or is party to an Existing Insurance Agreement.

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the specified Person. For this
purpose “control” of a Person means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
Person, whether through ownership of voting securities, by contract or
otherwise.

“Agreement” has the meaning set forth in the recitals to this Agreement.

“Assumption Time” means midnight (New York time) on the Effective Date.

“B&W” has the meaning set forth in the recitals to this Agreement.

“B&W Assumed Obligations” has the meaning set forth in Section 5(b).

“B&W Assumption” has the meaning set forth in Section 2(a).

“B&W Entity” means B&W and each of the entities listed on Exhibit I attached
hereto and made a part hereof. It is acknowledged and understood that, from and
after the effectiveness of the Separation, the B&W Entities will not be
Subsidiaries or Affiliates of MII or any of the other MII Entities.

“B&W LOC” has the meaning set forth in Section 5(b).

“B&W Obligations” means any Obligations of, or to the extent arising from the
operations, business, or property of, a B&W Entity for which any MII Entity is
responsible under the terms of an Existing Policy or Existing Insurance
Agreement, whether arising prior to, at or after the Effective Date.

“B&W Retained Obligations” has the meaning set forth in Section 2(d).

“Cash Collateral” has the meaning set forth in Section 7.

“Company” has the meaning set forth in the recitals to this Agreement.

“Company Designation” has the meaning set forth in Section 4(a).

“Effective Date” has the meaning set forth in the recitals to this Agreement.

“ESIS” means ESIS, Inc., an Affiliate of the Company.

“Existing Collateral” means any and all of the following forms of security held
by the Company or any ACE Affiliate under the terms of any Existing Policy or
Existing Insurance Agreement in order to secure any Obligations outstanding as
of the date hereof: (i) any and all letters of credit outstanding as of the date
hereof provided by or required to be provided by a B&W Entity or a MII Entity;
(ii) any and all Cash Collateral provided by or required to be provided by a B&W
Entity or a MII Entity; (iii) any securities account pledged by a B&W Entity or
a MII Entity pursuant to any Existing Insurance Agreement; or (iv) any other
collateral or security previously provided by a B&W Entity or a MII Entity under
the terms of any Existing Policy or Existing Insurance Agreement in order to
secure any Obligations outstanding as of the date hereof.

 

2



--------------------------------------------------------------------------------

“Existing ESIS Agreement” means any agreement relating to claims or losses under
one or more Existing Policies in which ESIS is in direct contractual privity
with any MII Entity or any B&W Entity.

“Existing Insurance Agreement” means any agreement entered into on or prior to
the date hereof by or on behalf of (or which is otherwise binding on) any B&W
Entity and/or MII Entity with the Company or an ACE Affiliate in connection with
an Existing Policy, including, without limitation, any high deductible
agreement, any notice of election, any collateral agreement, any agreement
relating to any deductible or paid loss retrospectively rated insurance program,
any agreement relating to deductibles under any of the Existing Policies, any
letter or agreement relating to policy dividends, any early close-out agreement
relating to any Existing Policy or Existing Insurance Agreement and any
agreement described on Exhibit II and Exhibit VI attached hereto and made a part
hereof.

“Existing Policy” means each policy of general liability insurance, automobile
liability insurance and workers compensation insurance (other than any insurance
policy that is the subject of any reinsurance agreement) issued prior to the
date hereof by the Company or an ACE Affiliate to a B&W Entity or a MII Entity,
as applicable, including those policies identified on Exhibit III and Exhibit
VII attached hereto and made a part hereof.

“Fee” has the meaning set forth in the recitals to this Agreement.

“Foreign Insurance Agreements” means the Existing Insurance Agreements listed on
Exhibit VI attached hereto and made a part hereof and any other similar written
agreements entered into between the Company or any of its Affiliates and a MII
Entity or a B&W Entity in connection with or relating to insurance policies
issued to cover risks located primarily outside of the continental United States
during the period from January 1, 1974 through May 7, 2010.

“Foreign Policies” means the Existing Policies listed on Exhibit VII attached
hereto and made a part hereof and any other general liability insurance policy
issued by the Company or any of its Affiliates to a MII Entity or a B&W Entity
to cover risks located primarily outside of the continental United States during
the period from January 1, 1974 through May 7, 2010.

“Master Separation Agreement” means a Master Separation Agreement to be entered
into between MII and The Babcock & Wilcox Company in connection with the
Separation.

“Merger” means the merger, to occur after the date hereof, of Babcock & Wilcox
Holdings, Inc., a Delaware corporation, with and into The Babcock & Wilcox
Company, a Delaware corporation and the surviving entity of such Merger.

“MII” has the meaning set forth in the recitals to this Agreement.

“MII Cash Collateral” has the meaning set forth in Section 5(a).

“MII Assumed Obligations” has the meaning set forth in Section 5(a).

“MII Assumption” has the meaning set forth in Section 2(c).

“MII Entity” means MII and each of the entities listed on Exhibit IV attached
hereto and made a part hereof. It is acknowledged and understood that, from and
after the effectiveness of the Separation, the MII Entities will not be
Subsidiaries or Affiliates of B&W or any of the other B&W Entities.

“MII LOC” has the meaning set forth in Section 5(a).

“MII Obligations” means any Obligations of, or to the extent arising from the
operations, business, or property of, a MII Entity for which any B&W Entity is
responsible under the terms of an Existing Policy or Existing Insurance
Agreement, whether arising prior to, at or after the Effective Time.

“MII Retained Obligations” has the meaning set forth in Section 2(b).

“Obligations” means any and all amounts, duties, liabilities and obligations,
whether accrued, fixed or contingent, mature or inchoate, known or unknown,
including deductibles and premium adjustments, payable by or to be performed by
a MII Entity or a B&W Entity to the Company or any ACE Affiliate under the terms
of any Existing Policy or any Existing Insurance Agreement.

 

3



--------------------------------------------------------------------------------

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its bylaws,
(b) with respect to any limited partnership, its certificate of limited
partnership and its partnership agreement, (c) with respect to any general
partnership, its partnership agreement, and (d) with respect to any limited
liability company, its certificate or articles of formation or organization and
its operating agreement or other organizational documents.

“Parties” means the Company, MII and B&W, collectively (and each individually is
a “Party”).

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
union, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

“Separation” has the meaning set forth in the recitals to this Agreement.

“Subsidiary” means, with respect to any specified Person, any corporation,
partnership, limited liability company, joint venture or other organization,
whether incorporated or unincorporated, of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such specified Person or by any one or more of
its Subsidiaries, or by such specified Person and one or more of its
Subsidiaries.

“Substituted Collateral” means (i) the MII LOC and the B&W LOC and (ii) any
other collateral or security to be provided on or after the date hereof by a B&W
Entity or a MII Entity under the terms of any Existing Policy or Existing
Insurance Agreement in order to secure any Obligations outstanding as of the
date hereof.

2. Assumption.

(a) B&W Assumption. Notwithstanding anything in any Existing Insurance Agreement
or Existing Policy to the contrary, each MII Entity that is a signatory hereto
hereby transfers and assigns, and B&W does hereby assume, effective as of the
Assumption Time, the B&W Obligations; and B&W hereby agrees to observe, pay,
perform, satisfy, fulfill and discharge any and all now existing and hereafter
arising duties, terms, provisions, covenants, obligations and liabilities of any
MII Entity under the Existing Policies and Existing Insurance Agreements in
respect of the B&W Obligations (the “B&W Assumption”). The Company, on its own
behalf and on behalf of the ACE Affiliates, hereby consents to, and agrees to
give full force and effect to, the B&W Assumption. From and after the Assumption
Time, the Company (and/or the applicable ACE Affiliate): (i) may enforce its
rights under the Existing Policies and the Existing Insurance Agreements in
respect of the B&W Obligations against B&W to the same extent such Person could,
prior to the B&W Assumption, enforce such rights against the applicable MII
Entity and (ii) releases each MII Entity from its obligation to observe, pay,
perform, satisfy, fulfill or discharge any such B&W Obligations.

(b) MII Retained Obligations. MII hereby agrees to continue to observe, pay,
perform, satisfy, fulfill and discharge any and all of its now existing and
hereafter arising Obligations (other than B&W Obligations) (the “MII Retained
Obligations”) in accordance with the terms of this Agreement and the applicable
Existing Policy and Existing Insurance Agreement.

(c) MII Assumption. Notwithstanding anything in any Existing Insurance Agreement
or Existing Policy to the contrary, each B&W Entity that is a signatory hereto
hereby transfers and assigns, and MII does hereby assume, effective as of the
Assumption Time, the MII Obligations; and MII hereby agrees to observe, pay,
perform, satisfy, fulfill and discharge any and all now existing and hereafter
arising duties, terms, provisions, covenants, obligations and liabilities of any
B&W Entity under the Existing Policies and Existing Insurance Agreements in
respect of the MII Obligations (the “MII Assumption”). The Company, on its own
behalf and on behalf of the ACE Affiliates, hereby consents to, and agrees to
give full force and effect to, the MII Assumption. From and after the Assumption
Time, the Company (and/or the applicable ACE Affiliate): (i) may enforce its
rights under the Existing Policies and the Existing Insurance Agreements

 

4



--------------------------------------------------------------------------------

in respect of the MII Obligations against MII to the same extent such Person
could, prior to the MII Assumption, enforce such rights against the applicable
B&W Entity and (ii) releases each B&W Entity from its obligation to observe,
pay, perform, satisfy, fulfill or discharge any such MII Obligations.

(d) B&W Retained Obligations. B&W hereby agrees to continue to observe, pay,
perform, satisfy, fulfill and discharge any and all of its now existing and
hereafter arising Obligations (other than MII Obligations) (the “B&W Retained
Obligations”) in accordance with the terms of this Agreement and the applicable
Existing Policy and Existing Insurance Agreement.

(e) Obligations of the Company and the ACE Affiliates. For the avoidance of
doubt, the Parties acknowledge that nothing in this Agreement shall discharge,
limit or in any way affect the obligations of the Company or the ACE Affiliates
as insurers under any of the Existing Policies. Such obligations shall continue
to be performed to the extent and in the manner set forth in the applicable
Existing Policy by the Company and/or by the ACE Affiliates, as the case may be,
for the benefit of such Persons who are entitled to such performance under the
applicable Existing Policy, provided, however, that to the extent that such
performance gives rise to Obligations, the responsibility for such Obligations
shall be governed by this Agreement.

(f) Existing ESIS Agreements. The Parties shall use commercially reasonable
efforts to enter into an agreement with ESIS promptly after the date hereof
pursuant to which ESIS shall acknowledge and consent to the B&W Assumption and
the MII Assumption and the other provisions of this Agreement with respect to
determining any MII Obligations, MII Retained Obligations, B&W Obligations or
B&W Retained Obligations (or allocations thereof) in respect of any Existing
ESIS Agreement.

3. Joinder. As of the Effective Date, (a) to the extent that B&W is not already
a party thereto and an Existing Insurance Agreement contains any B&W
Obligations, each Existing Insurance Agreement is hereby deemed amended to add
B&W as an “Insured” or other such obligor thereunder solely to the extent
necessary to give effect to the B&W Assumption and (b) to the extent that MII is
not already a party thereto and an Existing Insurance Agreement contains any MII
Obligations, each Existing Insurance Agreement is hereby deemed amended to add
MII as an “Insured” or other such obligor thereunder solely to the extent
necessary to give effect to the MII Assumption.

4. Allocation.

(a) Company Designations. (i) MII shall continue to pay or perform any and all
Obligations constituting MII Retained Obligations pursuant to and in the manner
set forth in the applicable Existing Policy and the applicable Existing
Insurance Agreement giving rise to such Obligations and (ii) B&W shall continue
to pay or perform any and all Obligations constituting B&W Retained Obligations
pursuant to and in the manner set forth in the applicable Existing Policy and
the applicable Existing Insurance Agreement giving rise to such Obligations;
provided, however, that in each case, MII and B&W shall provide to the Company
on a timely basis such information as the Company may request so that the
Company may determine whether the Obligations constitute MII Retained
Obligations or B&W Retained Obligations. The Company shall determine whether
such Obligations constitute MII Retained Obligations or B&W Retained Obligations
(the “Company Designation”) and shall notify the applicable Party of any such
Company Designation. With respect to the Obligations arising out of or relating
to the Foreign Policies or the Foreign Insurance Agreements, if the Company is
unable to make a determination as to whether any such Obligations constitute MII
Retained Obligations or B&W Retained Obligations based upon the information
available to the Company, the Company will deem the Company Designation for such
Obligations to be MII Retained Obligations. B&W agrees that, notwithstanding any
dispute or disagreement it may have with respect to any Company Designation, it
will pay any B&W Retained Obligation pursuant to and in the manner set forth in
the applicable Existing Policy and the applicable Existing Insurance Agreement
giving rise to such B&W Retained Obligation; and MII agrees that,
notwithstanding any dispute or disagreement it may have with respect to any
Company Designation, it will pay such MII Retained Obligation pursuant to and in
the manner set forth in the applicable Existing Policy and the applicable
Existing Insurance

 

5



--------------------------------------------------------------------------------

Agreement giving rise to such MII Retained Obligation; provided, however, that
such payment shall not be construed as prejudicial to either Party in any
dispute between MII and B&W with respect to any such Company Designation.

(b) Disputes. Notwithstanding any dispute or disagreement between MII and B&W
concerning a Company Designation, the applicable Party shall pay any amount
payable pursuant to a Company Designation as set forth in Section 4(a), and any
such dispute or disagreement between MII and B&W shall be resolved pursuant to
Article V of the Master Separation Agreement; provided, that (i) until the
Master Separation Agreement is executed and delivered by all parties thereto,
the reference to such agreement herein shall be deemed to refer to the draft
thereof dated as of April 28, 2010; (ii) the Company will not be made a party to
any arbitration proceeding arising from such dispute or disagreement, but may be
called as a witness; (iii) any costs incurred by the Company in respect of any
such arbitration proceeding will be fully reimbursed to the Company equally by
the Disputing Parties promptly following receipt of a reimbursement demand from
the Company; (iv) under no circumstances will MII or B&W, as a result of such
arbitration proceeding, require the Company to return any amount received by the
Company pursuant to a prior Company Designation, whether such amount was
received as a result of the Company’s draw against security posted for its
benefit or otherwise, and (v) the Company shall comply with the allocation or
other resolution of such dispute established by any award or order of such
arbitration, or settlement between the Disputing Parties; and (vi) any
indemnification and reimbursement of the Company by B&W and MII pursuant to this
Agreement, the Existing Policies and the Existing Insurance Agreements and any
other agreement relating to the disputed Company Designation shall be in
accordance with the allocation established by such award, order or settlement of
such dispute.

5. Collateral and Fee.

(a) MII LOC.

(i) MII will, within fifteen (15) days after the Effective Date, provide to the
Company, as beneficiary thereof, (A) cash collateral in an amount of $687,236 in
respect of its Obligations under the Existing Insurance Agreements and the
Existing Policies (other than the Foreign Insurance Agreements and Foreign
Policies) and (B) cash collateral in an amount of $6,074,640 in respect of the
Foreign Insurance Agreements and Foreign Policies (such cash collateral
individually and collectively being referred to herein as the “MII Cash
Collateral”). The Company shall return the MII Cash Collateral to MII promptly
upon receipt of the MII LOC as set forth below. MII will, within fifteen
(15) days after July 1, 2010, provide to the Company, as beneficiary thereof,
(A) a clean, irrevocable and unconditional letter of credit in an amount of
$687,236 in respect of its Obligations under the Existing Insurance Agreements
and the Existing Policies (other than the Foreign Insurance Agreements and
Foreign Policies) and (B) a clean, irrevocable and unconditional letter of
credit in an amount of $6,074,640 in respect of the Foreign Insurance Agreements
and Foreign Policies (each such letter of credit individually and collectively
being referred to herein as the “MII LOC”), issued in a form and by a bank or
other financial institution, in each case acceptable to the Company; and/or such
other forms of collateral as the Company may permit from time to time. The MII
LOC shall be in an aggregate amount that is less than the aggregate amount of
the Existing Collateral provided by MII and shall secure the MII Retained
Obligations and the Obligations assumed by MII in the MII Assumption (the “MII
Assumed Obligations”).

(ii) The MII LOC shall be “evergreen,” meaning that it shall provide by its
terms that it will be renewed automatically each year for an additional year
unless written notice of non-renewal is received by the Company at least sixty
(60) days prior to the MII LOC’s anniversary date. If the Company permits MII to
provide collateral in a form other than the MII LOC, MII shall provide such
collateral in an amount and form acceptable to the Company.

(iii) MII shall keep the MII LOC in place (or other collateral acceptable to the
Company) as security for payment of the MII Retained Obligations and the MII
Assumed Obligations, until the

 

6



--------------------------------------------------------------------------------

Company determines in its sole discretion that there is no longer any need for
such collateral. If there shall be a material deterioration in the financial
condition of the bank or other financial institution which has issued the MII
LOC, the Company shall have the right to require MII to replace the MII LOC with
a new letter of credit with similar terms issued by a bank or other financial
institution then acceptable to the Company.

(iv) The Company shall have the right to draw against the MII LOC and/or other
collateral in each instance where any portion of the MII Retained Obligation or
the MII Assumed Obligations for any reason is not fulfilled in the manner and
within the time periods required under this Agreement or the Existing Policies
or Existing Insurance Agreements giving rise thereto.

(v) Annually, the Company shall review and redetermine the amount of the MII
Retained Obligations and the MII Assumed Obligations and the amount of
collateral security required pursuant to this Agreement. At such time, MII will
provide its most recent audited financial statements, interim financial
statements, and any other financial information reasonably requested by the
Company for the purpose of evaluating the financial condition of MII. MII will
provide any needed increases in the amount of the MII LOC (and/or other
collateral if acceptable to the Company) within thirty (30) days of the
Company’s written request for any additional required amount of the MII LOC. The
Company will effect any decreases in the amount of the MII LOC (and/or other
collateral) promptly, provided that MII is not in breach of any of its
obligations under this Agreement, the Existing Policies or any Existing
Insurance Agreement.

(b) B&W LOC.

(i) B&W will, within fifteen (15) days after the Effective Date, provide to the
Company, as beneficiary thereof, (A) a clean, irrevocable and unconditional
letter of credit in an amount of $33,828,776 in respect of its Obligations under
the Existing Insurance Agreements and the Existing Policies (other than the
Foreign Insurance Agreements and Foreign Policies) and (B) a clean, irrevocable
and unconditional letter of credit in an amount of $200,000 in respect of the
Foreign Insurance Agreements and Foreign Policies (each such letter of credit
individually and collectively being referred to herein as the “B&W LOC”), issued
in a form and by a bank or other financial institution, in each case acceptable
to the Company; and/or such other forms of collateral as the Company may permit
from time to time. The B&W LOC shall be in an aggregate amount that is less than
the aggregate amount of the Existing Collateral provided by B&W and shall secure
the B&W Retained Obligations and the Obligations assumed by B&W in the B&W
Assumption (the “B&W Assumed Obligations”).

(ii) The B&W LOC shall be “evergreen,” meaning that it shall provide by its
terms that it will be renewed automatically each year for an additional year
unless written notice of non-renewal is received by the Company at least sixty
(60) days prior to the B&W LOC’s anniversary date. If the Company permits B&W to
provide collateral in a form other than the B&W LOC, B&W shall provide such
collateral in an amount and form acceptable to the Company.

(iii) B&W shall keep the B&W LOC in place (or other collateral acceptable to the
Company) as security for payment of the B&W Retained Obligations and the B&W
Assumed Obligations, until the Company determines in its sole discretion that
there is no longer any need for such collateral. If there shall be a material
deterioration in the financial condition of the bank or other financial
institution which has issued the B&W LOC, the Company shall have the right to
require B&W to replace the B&W LOC with a new letter of credit with similar
terms issued by a bank or other financial institution then acceptable to the
Company.

(iv) The Company shall have the right to draw against the B&W LOC and/or other
collateral in each instance where any portion of the B&W Retained Obligations or
the B&W Assumed Obligations for any reason is not fulfilled in the manner and
within the time periods required under this Agreement or the Existing Policies
or Existing Insurance Agreements giving rise thereto.

 

7



--------------------------------------------------------------------------------

(v) Annually, the Company shall review and redetermine the amount of the B&W
Retained Obligations and the B&W Assumed Obligations and the amount of
collateral security required pursuant to this Agreement. At such time, B&W will
provide its most recent audited financial statements, interim financial
statements, and any other financial information reasonably requested by the
Company for the purpose of evaluating the financial condition of B&W. B&W will
provide any needed increases in the amount of the B&W LOC (and/or other
collateral if acceptable to the Company) within thirty (30) days of the
Company’s written request for any additional required amount of the B&W LOC. The
Company will effect any decreases in the amount of the B&W LOC (and/or other
collateral) promptly, provided that B&W is not in breach of any of its
obligations under this Agreement, the Existing Policies or any Existing
Insurance Agreement.

(c) Substituted Collateral. Notwithstanding anything in any Existing Policy or
Existing Insurance Agreement to the contrary, the Parties, each B&W Entity that
is a party hereto and each MII Entity that is a party hereto hereby agree that,
upon receipt of the Substituted Collateral as set forth in Section 5(a)(i) and
5(b)(i), the Existing Collateral shall be replaced with such Substituted
Collateral and, accordingly, shall be released by the Company and the ACE
Affiliates.

(d) Fee. No later than fifteen (15) days after the Effective Date, MII shall pay
to the Company the Fee, which shall be paid pursuant to the Company’s wire
instructions as provided to MII in writing prior to the date such Fee is
payable.

6. Existing Collateral. The Substituted Collateral required to be provided by
MII and B&W hereunder shall, except to the extent provided otherwise in this
Agreement, be subject to all of the terms and conditions applicable to the
Existing Collateral pursuant to the Existing Insurance Agreements to the same
extent that such terms and conditions applied to the Existing Collateral
thereunder.

7. Security Interest. Each of MII and B&W will separately provide (or have
provided) to the Company and ESIS, from time to time, funds to be credited to
paid loss deposit funds, deductible funds and/ or loss funds (collectively,
“Cash Collateral”) that the Company or ESIS shall hold pursuant to the Existing
Insurance Agreements with respect to the MII Retained Obligations and the MII
Assumed Obligations, in the case of MII, and with respect to the B&W Retained
Obligations and the B&W Assumed Obligations, in the case of B&W. Each of MII and
B&W hereby grant to the Company, for its benefit and the benefit of the ACE
Affiliates, a continuing first priority security interest in and lien on all of
their respective right, title and interest, if any, in and to the Cash
Collateral and all proceeds thereof as security for their now existing and
hereafter arising Obligations to the Company or such ACE Affiliates. The Company
shall hold the Cash Collateral in accordance with the terms of the applicable
Existing Insurance Agreement pursuant to which such Cash Collateral was provided
to the Company or the applicable ACE Affiliate. The Company shall have the sole
and exclusive right, and is hereby authorized, to use the Cash Collateral to pay
any and all Obligations of MII and/or B&W in accordance with the Company
Designation in accordance with the terms of the applicable Existing Insurance
Agreement and this Agreement.

8. Billing. On and after the Effective Date, the Company (or any third party
administrator acting on behalf of the Company in respect of an Existing Policy)
will, in each case in accordance with the billing procedures set forth in the
applicable Existing Policy and Existing Insurance Agreement:

(a) bill MII directly for the MII Retained Obligations and the MII Assumed
Obligations; and

(b) bill B&W directly for the B&W Retained Obligations and the B&W Assumed
Obligations.

9. Amendments. Neither this Agreement nor any provision hereof may be amended,
changed, waived, discharged or terminated except by a written instrument signed
by the Company, B&W, MII and each other Party, if any, against whom enforcement
of such amendment, change, waiver, discharge or termination is sought.

 

8



--------------------------------------------------------------------------------

10. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns. Neither this Agreement nor any right or obligation hereunder may be
assigned or conveyed by any Party without the prior written consent of the other
Parties, which consent shall not be unreasonably withheld.

11. [Intentionally Omitted].

12. No Waiver. The failure or refusal by any Party to exercise any rights
granted hereunder shall not constitute a waiver of such rights or preclude the
subsequent exercise thereof, and no oral communication shall be asserted as a
waiver of any such rights hereunder unless such communication shall be confirmed
in a writing plainly expressing an intent to waive such rights and signed by the
Party against whom such waiver is asserted.

13. Counterparts. This Agreement may be executed in any number of counterparts
each of which when so executed and delivered shall constitute an original, but
such counterparts together shall constitute one and the same agreement. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or by electronic mail shall constitute effective execution and
delivery of this Agreement as to the Parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the Parties and other Persons
signatory hereto transmitted by facsimile or by electronic mail shall be deemed
to be their original signatures for all purposes.

14. No Third Party Beneficiary. This Agreement shall not be deemed to give any
right or remedy to any third party whatsoever unless otherwise specifically
granted hereunder.

15. Parties’ Representations. As of the Effective Date, each of the Parties
expressly represents on its own behalf: (a) it is an entity in good standing in
its jurisdiction of organization; (b) it has all requisite corporate power and
authority to enter into this Agreement, and to perform its obligations
hereunder; (c) the execution and delivery by it of this Agreement, and the
performance by it of its obligations under this Agreement, have been duly
authorized by all necessary corporate or other action; (d) this Agreement, when
duly executed and delivered by it, and subject to the due execution and delivery
hereof by the other Parties, will be a valid and binding obligation of it,
enforceable against it, its successors and permitted assigns, in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
general equity principles; (e) the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby in
accordance with the respective terms and conditions hereof will not (i) violate
any provision of its Organizational Documents, (ii) violate any applicable
order, judgment, injunction, award or decree of any court, arbitrator or
governmental or regulatory body against it, or binding upon it, or any agreement
with, or condition imposed by, any governmental or regulatory body, foreign or
domestic, binding upon it as of the date hereof, or (iii) violate any agreement,
contract, obligation, promise or undertaking that is legally binding and to
which it is a party or by which it is bound; and (f) the signatory hereto on
behalf of it is duly authorized and legally empowered to enter into this
Agreement on its behalf.

 

9



--------------------------------------------------------------------------------

16. Notices. Any and all notices, requests, approvals, authorizations, consents,
instructions, designations and other communications that are required or
permitted to be given pursuant to this Agreement shall be in writing and may be
given either by personal delivery, first class prepaid post (airmail if to
another country) or by internationally recognized overnight delivery service to
the following address, or to such other address and recipient as such Party may
have notified in accordance with the terms of this section as being its address
or recipient for notification for the purposes of this Agreement:

 

If to the Company   

ACE American Insurance Company

225 E. John Carpenter Freeway, Suite 1300

Irving, TX 75062

  

Attention:

  

Underwriting Manager

ACE Risk Management

  

Telephone:

  

(972) 465.7500

  

Facsimile:

  

(972) 465.7826

If to any MII Entity:   

McDermott International, Inc.

757 N. Eldridge Parkway

Houston, Texas 77079

  

Attention:

  

VP and Chief Risk Officer (with copy to General Counsel)

  

Telephone:

  

281-870-5785

  

Telecopier:

  

281-870-5923

  

Electronic Mail:

  

twoodard@mcdermott.com

If to any B&W Entity:   

Prior to the Separation:

  

Babcock & Wilcox Holdings, Inc.

800 Main Street

Lynchburg, Virginia 24504

  

Attention:

  

Director, Risk Management (with copy to General Counsel)

  

Telephone:

  

434-522-6800

  

with a copy to:

     

McDermott International, Inc.

777 N. Eldridge Parkway

Houston, Texas 77079

  

Attention:

  

Director, Risk Management (with copy to General Counsel)

  

Telephone:

  

281-870-5476

  

Telecopier:

  

281-870-5923

  

Electronic Mail:

  

cjryan@mcdermott.com

  

On and After the Separation:

  

The Babcock & Wilcox Company

The Harris Building

13024 Ballantyne Corporate Place, Suite 700

Charlotte, North Carolina

  

Attention:

  

Director, Risk Management (with copy to General Counsel)

Any notice or communication to any Person shall be deemed to be received by that
Person:

(A) upon personal delivery; or

(B) upon receipt if sent by mail or courier.

 

10



--------------------------------------------------------------------------------

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania without
regard to those provisions concerning conflicts of laws that would result in the
application of the laws of any other jurisdiction.

18. Entire Agreement. This Agreement, together with the Existing Policies and
Existing Insurance Agreements, constitute the entire agreement among all of the
Parties and supersedes all other prior agreements and understandings, both
written and oral, with respect to the subject matter hereof.

19. Dispute Resolution. If a dispute between either MII or B&W, on the one hand,
and the Company or any ACE Affiliate, on the other hand, involves rights or
obligations arising under this Agreement, or any of the Existing Policies or
Existing Insurance Agreements, the arbitration provisions in the most recent
Existing Insurance Agreement referenced in Exhibit II shall govern the
resolution of the entire dispute in all respects. In any such arbitration
brought by or against MII or B&W, the other of B&W or MII, as applicable, shall
have right to associate effectively in the defense and/or prosecution of such
arbitration.

20. Severability. If any term or other provision of this Agreement or the
Exhibits attached hereto is determined by a nonappealable decision by a court,
administrative agency or arbitrator to be invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the court, administrative agency or arbitrator shall
interpret this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the fullest extent possible. If any
sentence in this Agreement is so broad as to be unenforceable, the provision
shall be interpreted to be only so broad as is enforceable.

21. Rules of Construction. The definitions of terms used herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (b) any reference herein to any law shall be
construed as referring to such law as amended, modified, codified or reenacted,
in whole or in part, and in effect from time to time, (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to the restrictions contained herein), (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(e) with respect to the determination of any time period, the word “from” means
“from and including” and the word “to” means “to and including” and (f) any
reference herein to Articles, Sections and Exhibits shall be construed to refer
to Articles and Sections of, and Exhibits to, this Agreement. No provision of
this Agreement shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision.

[Remainder of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties intending to be legally bound hereby have
executed this Agreement, by their duly authorized representatives.

 

ACE AMERICAN INSURANCE COMPANY,

on behalf of itself and the ACE Affiliates

By:

 

/S/    LAURA VEST        

Name:

  Laura Vest

Title:

  Vice President MCDERMOTT INTERNATIONAL, INC.

By:

 

/S/    LIANE K. HINRICHS        

Name:

  Liane K. Hinrichs

Title:

  Senior Vice President BABCOCK & WILCOX HOLDINGS, INC.

By:

 

/S/    MICHAEL S. TAFF        

Name:

  Michael S. Taff

Title:

  Senior Vice President

Signature Page to Assumption and Loss Allocation Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED FOR PURPOSES OF SECTIONS 2, 3 and 5(c):

 

B&W ENTITIES: AMERICON EQUIPMENT SERVICES, INC. AMERICON, INC. APPLIED
SYNERGISTICS, INC. BABCOCK & WILCOX CANADA LTD. BABCOCK & WILCOX CHINA HOLDINGS,
INC. BABCOCK & WILCOX CONSTRUCTION CO., INC. BABCOCK & WILCOX DE MONTERREY, S.A.
DE C.V. BABCOCK & WILCOX DENMARK HOLDINGS, INC. BABCOCK & WILCOX EBENSBURG
POWER, INC. BABCOCK & WILCOX EQUITY INVESTMENTS, INC. BABCOCK & WILCOX INDIA
HOLDINGS, INC. BABCOCK & WILCOX INTERNATIONAL SALES AND SERVICE CORPORATION
BABCOCK & WILCOX INTERNATIONAL, INC.

By:

 

/S/    BENJAMIN H. BASH        

Name:

  Benjamin H. Bash

Title:

  Assistant Secretary of each of the above

Signature Page to Assumption and Loss Allocation Agreement



--------------------------------------------------------------------------------

BABCOCK & WILCOX MODULAR

NUCLEAR ENERGY LLC

BABCOCK & WILCOX NUCLEAR OPERATIONS GROUP, INC.

BABCOCK & WILCOX NUCLEAR ENERGY,

INC.

BABCOCK & WILCOX NUCLEAR

SERVICES (U.K.) LIMITED

BABCOCK & WILCOX TECHNICAL

SERVICES CLINCH RIVER, LLC

BABCOCK & WILCOX POWER

GENERATION GROUP, INC.

BABCOCK & WILCOX TECHNICAL

SERVICES GROUP, INC.

BABCOCK & WILCOX TECHNICAL

SERVICES SAVANNAH RIVER COMPANY

BABCOCK & WILCOX VOLUND A/S BCE PARTS LTD. BWX TECHNOLOGIES, INC. BWXT FEDERAL
SERVICES, INC. BWXT HANFORD COMPANY BWXT OF IDAHO, INC. BWXT OF OHIO, INC. BWXT
WASHINGTON, INC.

By:

  /S/    BENJAMIN H. BASH        

Name:

  Benjamin H. Bash

Title:

  Assistant Secretary of each of the above

Signature Page to Assumption and Loss Allocation Agreement



--------------------------------------------------------------------------------

CREOLE INSURANCE COMPANY, LTD. DELTA POWER SERVICES, LLC DIAMOND OPERATING CO.,
INC. DIAMOND POWER AUSTRALIA HOLDINGS, INC. DIAMOND POWER CHINA HOLDINGS, INC.

DIAMOND POWER EQUITY INVESTMENTS,

INC.

DIAMOND POWER INTERNATIONAL, INC.

DIAMOND POWER SPECIALTY

(PROPRIETARY) LIMITED

DPS BERKELEY, LLC DPS CADILLAC, LLC DPS FLORIDA, LLC DPS GREGORY, LLC DPS LOWELL
COGEN, LLC DPS MECKLENBURG, LLC DPS MICHIGAN, LLC DPS MOJAVE, LLC DPS SABINE,
LLC GUMBO INSURANCE COMPANY, LTD. By:   /S/    BENJAMIN H. BASH        

Name:

  Benjamin H. Bash

Title:

  Assistant Secretary of each of the above

Signature Page to Assumption and Loss Allocation Agreement



--------------------------------------------------------------------------------

INTECH INTERNATIONAL INC. INTECH, INC. IVEY-COOPER SERVICES, L.L.C. MARINE
MECHANICAL CORPORATION NFS HOLDINGS, INC. NOG-ERWIN HOLDINGS, INC. NORTH COUNTY
RECYCLING, INC. NUCLEAR FUEL SERVICES, INC. O&M HOLDING COMPANY SOFCO - EFS
HOLDINGS LLC By:   /S/    BENJAMIN H. BASH        

Name:

  Benjamin H. Bash

Title:

  Assistant Secretary of each of the above

BABCOCK & WILCOX TECHNICAL

SERVICES (U.K.) LIMITED

By:   /S/    BENJAMIN H. BASH        

Name:

  Benjamin H. Bash

Title:

  Joint Secretary

Signature Page to Assumption and Loss Allocation Agreement



--------------------------------------------------------------------------------

B&W DE PANAMA, INC.

BABCOCK & WILCOX INTERNATIONAL

INVESTMENTS CO., INC.

BABCOCK & WILCOX INVESTMENT

COMPANY

By:   /S/    MICHAEL S. TAFF        

Name:

  Michael S. Taff

Title:

  Senior Vice President, of each of the above

Signature Page to Assumption and Loss Allocation Agreement



--------------------------------------------------------------------------------

BABCOCK & WILCOX INDIA PRIVATE

LIMITED

DIAMOND POWER SPECIALTY LIMITED By:   /S/    ROBERT E. STUMPF        

Name:

  Robert E. Stumpf

Title:

  Assistant Secretary NATIONAL ECOLOGY COMPANY By:   /S/    ROBERT E.
STUMPF        

Name:

  Robert E. Stumpf

Title:

  Secretary DIAMOND POWER DO BRASIL LIMITADA

 

DIAMOND POWER INTERNATIONAL, INC.

BABCOCK & WILCOX

INTERNATIONAL SALES AND

SERVICE CORPORATION

(as Shareholders of Diamond Power do

Brasil Limitada)

By:   /S/    ROBERT E. STUMPF        

Name:

  Robert E. Stumpf

Title:

  Assistant Secretary of each of the Shareholders

Signature Page to Assumption and Loss Allocation Agreement



--------------------------------------------------------------------------------

P. T. BABCOCK & WILCOX ASIA

SERVICIOS DE FABRICACION DE VALLE

SOLEADO, S.A. DE C.V.

SERVICOS PROFESIONALES DE VALLE

SOLEADO, S.A. DE C.V.

By:   /S/    LIANE K. HINRICHS        

Name:

  Liane K. Hinrichs

Title:

  Secretary

Signature Page to Assumption and Loss Allocation Agreement



--------------------------------------------------------------------------------

DIAMOND POWER CENTRAL & EASTERN

EUROPE S.R.O.

DIAMOND POWER FINLAND OY By:   /S/    JUHA K. MUSTONEN        

Name:

  Juha K. Mustonen

Title:

  Managing Director

Signature Page to Assumption and Loss Allocation Agreement



--------------------------------------------------------------------------------

DIAMOND POWER MACHINE (HUBEI) CO.,

INC.

By:   /S/    DAVID R. GIBBS        

Name:

  David R. Gibbs

Title:

  Director

Signature Page to Assumption and Loss Allocation Agreement



--------------------------------------------------------------------------------

DIAMOND POWER SWEDEN AB By:   /S/    MIKA J. HAIKOLA        

Name:

  Mika J. Haikola

Title:

  Managing Director

Signature Page to Assumption and Loss Allocation Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED FOR PURPOSES OF SECTIONS 2, 3 and 5(c):

 

MII ENTITIES:

CHARTERING COMPANY (SINGAPORE)

PTE. LTD.

J. RAY MCDERMOTT (QINGDAO) PTE.

LTD.

J. RAY MCDERMOTT ASIA PACIFIC PTE.

LTD.

MALMAC SDN. BHD.

MCDERMOTT (MALAYSIA) SENDIRIAN

BERHAD

By:   /S/    JEFF J. HIGHTOWER        

Name:

  Jeff J. Hightower

Title:

  Director of each of the above BOUDIN INSURANCE COMPANY, LTD.

J. RAY MCDERMOTT EASTERN

HEMISPHERE LIMITED

LAGNIAPPE INSURANCE COMPANY, LTD. By:   /S/    LIANE K. HINRICHS        

Name:

  Liane K. Hinrichs

Title:

  Assistant Secretary, of each of the above

Signature Page to Assumption and Loss Allocation Agreement



--------------------------------------------------------------------------------

J. RAY MCDERMOTT UK LTD. By:   /S/    LIANE K. HINRICHS        

Name:

  Liane K. Hinrichs

Title:

  Joint Secretary EASTERN MARINE SERVICES, INC.

GLOBAL ENERGY - MCDERMOTT

LIMITED

HYDRO MARINE SERVICES, INC. J. RAY MCDERMOTT (CASPIAN), INC. J. RAY MCDERMOTT
(NIGERIA) LTD. J. RAY MCDERMOTT (NORWAY), AS

J. RAY MCDERMOTT CANADA HOLDING,

LTD.

J. RAY MCDERMOTT CANADA, LTD. J. RAY MCDERMOTT CONTRACTORS, INC.

J. RAY MCDERMOTT DE MEXICO, S.A. DE

C.V.

By:   /S/    LIANE K. HINRICHS        

Name:

  Liane K. Hinrichs

Title:

  Secretary of each of the above

Signature Page to Assumption and Loss Allocation Agreement



--------------------------------------------------------------------------------

J. RAY MCDERMOTT ENGINEERING SERVICES PRIVATE LIMITED J. RAY MCDERMOTT
ENGINEERING, LLC J. RAY MCDERMOTT FAR EAST, INC.

J. RAY MCDERMOTT INTERNATIONAL,

INC.

J. RAY MCDERMOTT INTERNATIONAL

VESSELS, LTD.

J. RAY MCDERMOTT INVESTMENTS B.V. J. RAY MCDERMOTT KAZAKHSTAN LLP

J. RAY MCDERMOTT LOGISTIC SERVICES

PVT. LIMITED

J. RAY MCDERMOTT MIDDLE EAST, INC. J. RAY MCDERMOTT SOLUTIONS, INC. J. RAY
MCDERMOTT TECHNOLOGY, INC.

J. RAY MCDERMOTT UNDERWATER

SERVICES, INC.

J. RAY MCDERMOTT WEST AFRICA

HOLDINGS, INC.

J. RAY MCDERMOTT WEST AFRICA, INC. By:   /S/    LIANE K. HINRICHS        

Name:

  Liane K. Hinrichs

Title:

  Secretary of each of the above

Signature Page to Assumption and Loss Allocation Agreement



--------------------------------------------------------------------------------

MCDERMOTT CASPIAN CONTRACTORS,

INC.

MCDERMOTT FAR EAST, INC.

MCDERMOTT GULF OPERATING

COMPANY, INC.

MCDERMOTT INTERNATIONAL B.V.

MCDERMOTT INTERNATIONAL

INVESTMENTS CO., INC.

MCDERMOTT INTERNATIONAL MARINE

INVESTMENTS N.V.

MCDERMOTT INTERNATIONAL TRADING

CO., INC.

MCDERMOTT INTERNATIONAL VESSELS,

INC.

MCDERMOTT MARINE MEXICO, S.A. DE

C.V.

MCDERMOTT OFFSHORE SERVICES

COMPANY, INC.

MCDERMOTT OLD JV OFFICE, INC.

MCDERMOTT OVERSEAS INVESTMENT

CO. N.V.

MCDERMOTT OVERSEAS, INC. MCDERMOTT TRADE CORPORATION By:   /S/    LIANE K.
HINRICHS        

Name:

  Liane K. Hinrichs

Title:

  Secretary of each of the above

Signature Page to Assumption and Loss Allocation Agreement



--------------------------------------------------------------------------------

MENTOR SUBSEA TECHNOLOGY

SERVICES, INC.

NORTH ATLANTIC VESSEL, INC.

OFFSHORE PIPELINES INTERNATIONAL,

LTD.

OPI VESSELS, INC. OPMI, LTD. SABINE RIVER REALTY, INC.

SERVICIOS DE FABRICACION DE

ALTAMIRA, S.A. DE C.V.

SERVICOS PROFESIONALES DE

ALTAMIRA, S.A. DE C.V.

SPARTEC, INC. VARSY INTERNATIONAL N.V. By:   /S/    LIANE K. HINRICHS        

Name:

  Liane K. Hinrichs

Title:

  Secretary of each of the above MCDERMOTT KFT. By:   /S/    LIANE K.
HINRICHS        

Name:

  Liane K. Hinrichs

Title:

  Managing Director

Signature Page to Assumption and Loss Allocation Agreement



--------------------------------------------------------------------------------

J. RAY MCDERMOTT (AUST.) HOLDING

PTY. LIMITED

MCDERMOTT AUSTRALIA PTY. LTD. By:   /S/    LIANE K. HINRICHS        

Name:

  Liane K. Hinrichs

Title:

  Corporate Officer of each of the above MCDERMOTT INCORPORATED MCDERMOTT PANAMA
HOLDINGS, S.A. J. RAY MCDERMOTT HOLDINGS, LLC J. RAY MCDERMOTT, INC. J. RAY
MCDERMOTT, S.A. MCDERMOTT CAYMAN LTD. By:   /S/    LIANE K. HINRICHS        

Name:

  Liane K. Hinrichs

Title:

  Senior Vice President of each of the above

MCDERMOTT INTERNATIONAL

MARKETING, INC.

By:   /S/    LIANE K. HINRICHS        

Name:

  Liane K. Hinrichs

Title:

  President

Signature Page to Assumption and Loss Allocation Agreement



--------------------------------------------------------------------------------

FLOATEC, LLC By:   /S/    ROBERT E. STUMPF        

Name:

  Robert E. Stumpf

Title:

  Assistant Secretary MCDERMOTT HOLDINGS (U.K.) LIMITED

MCDERMOTT MARINE CONSTRUCTION

LIMITED

By:   /S/    ROBERT E. STUMPF        

Name:

  Robert E. Stumpf

Title:

  Joint Secretary of each of the above

MCDERMOTT SERVICOS DE

CONSTRUCAO, LTDA.

  J. RAY MCDERMOTT INC.  

MCDERMOTT OVERSEAS, INC.,

(as Shareholders)

  By:   /S/    ROBERT E. STUMPF          

Name:

  Robert E. Stumpf  

Title:

  Assistant Secretary OFFSHORE PIPELINES SDN. BHD.  

OFFSHORE PIPELINES SDN. BLD.

(as Sole Shareholder)

  By:   /S/    ROBERT E. STUMPF          

Name:

  Robert E. Stumpf  

Title:

  Assistant Secretary

Signature Page to Assumption and Loss Allocation Agreement



--------------------------------------------------------------------------------

INTERNATIONAL VESSELS LTD. By:   /S/    STEVEN W. ROLL        

Name:

  Steven W. Roll

Title:

  Director

Signature Page to Assumption and Loss Allocation Agreement



--------------------------------------------------------------------------------

PT. BAJA WAHANA INDONESIA By:   /S/    SCOTT CUMMINS        

Name:

  Scott Cummins

Title:

  President Director

Signature Page to Assumption and Loss Allocation Agreement



--------------------------------------------------------------------------------

SINGAPORE HUANGDAO PTE. LTD. By:   /S/    ROCKNE L. MOSELEY        

Name:

  Rockne L. Moseley

Title:

  Director

Signature Page to Assumption and Loss Allocation Agreement



--------------------------------------------------------------------------------

EXHIBIT I – B&W ENTITIES

See Schedule 1.1(a) and Schedule 1.1(c) attached hereto. No B&W Entity listed on
Schedule 1.1(a) shall be deemed to be an “Insured”, a “Named Insured” or
otherwise be deemed to be insured under any Existing Policy or Existing
Insurance Agreement solely by virtue of being listed on such Schedule 1.1(a).



--------------------------------------------------------------------------------

6/2/2010

Schedule 1.1(a)

B&W FORMER

 

Reference ID

  

Name

333   

Ahahsain Hudson Heat Transfer Co. Ltd.

398   

Advanced Refractory Technologies, Inc.

  

A.M. Lockett & Co., Limited

  

Amcermet Corporation

924   

ASEA Babcock

235   

Ash Acquisition Company

326   

B & W Clarion, Inc.

574   

B&W Ebensburg Pa., Inc.

460   

B&W Energy Investments, Inc.

383   

B&W Fort Worth Power, Inc.

950   

B&W Fuel Company

535   

B&W Fuel, Inc.

922   

B&W Mexicana, S.A. de C.V.

9991   

B&W North Branch G.P., Inc.

9990   

B&W North Branch L.P., Inc.

537   

B&W Nuclear Service Company

960   

B&W Nuclear Service Company

536   

B&W Nuclear, Inc.

586   

B&W Saba, Inc.

591   

B&W Service Company

579   

B&W SOFC G.P., Inc.

578   

B&W SOFC L.P., Inc.

381   

B&W Special Projects, Inc.

569   

B&W Triso Corporation

  

B&W Tubular Products Limited

573   

B&W/OHM Weldon Spring, Inc.

212   

Babcock & Wilcox Asia Investment Co., Inc.

115   

Babcock & Wilcox Asia Limited

533   

Babcock & Wilcox Canada Leasing Ltd.

503   

Babcock & Wilcox Canada Ltd.

215   

Babcock & Wilcox China Investment Co., Inc.

594   

Babcock & Wilcox do Brasil Limitada

528   

Babcock & Wilcox do Brasil Participacoes Limitada

 

1



--------------------------------------------------------------------------------

6/2/2010

 

206   

Babcock & Wilcox Egypt SAE

169   

Babcock & Wilcox Fibras Ceramicas Limitada

519   

Babcock & Wilcox Finance, Inc.

557   

Babcock & Wilcox Foreign Sales Corporation

175   

Babcock & Wilcox Gama Kazan Teknolojisi A.S.

552   

Babcock & Wilcox General Contracting Company

565   

Babcock & Wilcox Government Services Company

395   

Babcock & Wilcox HRSG Company

  

Babcock & Wilcox Industries, Ltd.

531   

Babcock & Wilcox International Sales Corporation

549   

Babcock & Wilcox International Sales Corporation

342   

Babcock & Wilcox Investment Company

305   

Babcock & Wilcox Jonesboro Power, Inc.

2007   

Babcock & Wilcox Nevada, LLC

  

Babcock & Wilcox Refractories Limited

323   

Babcock & Wilcox Salt City Power, Inc.

543   

Babcock & Wilcox Services, Inc.

322   

Babcock & Wilcox Tracy Power, Inc.

314   

Babcock & Wilcox Victorville Power, Inc.

727   

Babcock & Wilcox Volund France SAS

315   

Babcock PFBC, Inc.

559   

Babcock Southwest Construction Corporation

945   

Babcock-Brown Boveri Reaktor GmbH

936   

Babcock-Ultrapower Jonesboro

937   

Babcock-Ultrapower West Enfield

951   

Bailey Beijing Controls Co., Ltd.

516   

Bailey Controls Australia Pty. Limited

517   

Bailey Controls International Sales & Services Company, Inc.

954   

Bailey Controls Jordan for Process Controls Services, Ltd.

563   

Bailey Controls Sales & Service (Australia) Pty. Limited

564   

Bailey Controls Sales & Services Canada Inc.

561   

Bailey do Brasil Instrumentos Industriais Limitada

114   

Bailey International, Inc.

923   

Bailey Japan Company Limited

542   

Bailey Meter and Controls Company

  

Bailey Meter Company

562   

Bailey Meter Co. (Japan) Ltd.

 

2



--------------------------------------------------------------------------------

6/2/2010

 

  

Bailey Meter Company Limited

  

Bailey Meter GmbH

646   

Brick Insurance Company, Ltd.

590   

BWXT Protec, Inc.

  

C.C. Moore & Company Engineers

511   

Ceramatec G.P., Inc.

510   

Ceramatec SOFC, Inc.

329   

Clarion Energy, Inc.

328   

Clarion Power Company

321   

Conam Nuclear, Inc.

  

Control Components France

514   

Control Components Italy S.R.L.

  

Control Components, Inc. (California)

  

Control Components, Inc. (Delaware)

948   

Control Components Japan

1914   

CTR Solutions, LLC

545   

Detroit Broach & Machine Corporation

551   

Diamond Blower Company Limited

  

Diamond Canapower Ltd.

518   

Diamond Power Importacao e Exportacao Ltda.

144   

Diamond Power Korea Inc.

526   

Diamond Power Specialty (Japan) Ltd.

558   

Diamond Power Specialty (Proprietary) Limited

546   

Diamond Power Specialty Corporation (Delaware)

  

Diamond Power Speciality Corporation (Ohio)

529   

Diamond Power Specialty GmbH

  

Diescher Tube Mills, Inc.

332   

Ebensburg Energy, Inc.

397   

Ejendomsaktieselskabet Falkevej2

961   

Enserch Environmental Management Company, Inc.

968   

EPC Business Trust

919   

Especialidades Termomecanicas, S.A. de C.V.

550   

Ferry-Diamond Engineering Company Limited

928   

Fibras Ceramicas C.A.

509   

Fibras Ceramicas, Inc.

547   

Globe Steel Tubes Corporation

  

Greer Land Co.

 

3



--------------------------------------------------------------------------------

6/2/2010

 

  

Holmes Insulations Limited

124   

Hudson Heat Transfer International, Inc.

1955   

Hudson HEI Pty. Ltd.

914   

Hudson Northern Industries Inc.

125   

Hudson Products Aktiebolag

567   

Hudson Products Corporation (1)

902   

Hudson Products de Mexico, S.A. de C.V.

1907   

Integran Technologies Inc.

461   

International Disarmament Corporation

941   

Isolite Babcock Refractories Company, Ltd.

927   

Isolite Eastern Union Refractories Co., Ltd.

920   

KBW Gasification Systems, Inc.

512   

LT Produkter i Skutskar AB

938   

Maine Power Services

345   

McDermott Heat Transfer Company

344   

McDermott Productos Industriales de Mexico, S.A. de C.V.

946   

Medidores Bailey, S.A. de C.V.

942   

Morganite Ceramic Fibres Limited

943   

Morganite Ceramic Fibres Pty. Limited

944   

Morganite Ceramic Fibres S. A.

  

National Drill & Manufacturing Co.

544   

National Ecology (Alabama) Incorporated

575   

National Ecology (Utah) Incorporated

976   

Nooter/Eriksen - Babcock & Wilcox, L.L.C.

933   

North American CWF Partnership

9989   

North Branch Power Company L.P.

971   

North County Operations Associates

  

Nuclear Materials and Equipment Corporation

958   

Olin Pantex Inc.

1153   

P. T. Heat Exchangers Indonesia

934   

Palm Beach Energy Associates

  

Piedmont Tool Machine Company

576   

Power Computing Company

581   

Power Systems Sunnyside Operations GP, Inc.

583   

Power Systems Sunnyside Operations LP, Inc.

 

(1)

a Delaware Corporation

 

4



--------------------------------------------------------------------------------

6/2/2010

 

905   

PowerSafety International, Inc.

508   

Productos de Caolin, Inc.

577   

PSO Caribbean, Inc.

1980   

Savannah River Alliance LLC

2008   

Savannah River Tactical Services LLC

984   

SOFCo L.P.

932   

South Point CWF

556   

Sunland Construction Co., Inc.

988   

Sunnyside Cogeneration Associates

582   

Sunnyside II, Inc.

992   

Sunnyside II, L.P

303   

Sunnyside III, Inc.

993   

Sunnyside Operations Associates L.P.

571   

Termobloc Industria E Comercio Ltda.

953   

Thermax Babcock & Wilcox Limited

502   

TLT-Babcock, Inc.

570   

Triso

1152   

W.E. Smith Hudson Pty. Ltd.

548   

W. F. and John Barnes Company

 

5



--------------------------------------------------------------------------------

Draft 6/2/2010

Schedule 1.1(c)

B&W CURRENT

 

Reference ID

  

Name

      553   

Americon Equipment Services, Inc.

   554   

Americon, Inc.

   732   

Applied Synergistics, Inc.

   127   

B&W de Panama, Inc.

   532   

Babcock & Wilcox Canada Ltd.

   1570   

Babcock & Wilcox China Holdings, Inc.

   555   

Babcock & Wilcox Construction Co., Inc.

   2011   

Babcock & Wilcox de Monterrey, S.A. de C.V.

   1571   

Babcock & Wilcox Denmark Holdings, Inc.

   327   

Babcock & Wilcox Ebensburg Power, Inc.

   302   

Babcock & Wilcox Equity Investments, Inc.

   1965   

Babcock & Wilcox Holdings, Inc.

   2028   

Babcock & Wilcox India Holdings, Inc.

   598   

Babcock & Wilcox India Private Limited

   126   

Babcock & Wilcox International Investments Co., Inc.

   530   

Babcock & Wilcox International Sales and Service Corporation

   541   

Babcock & Wilcox International, Inc.

   380   

Babcock & Wilcox Investment Company

   2010   

Babcock & Wilcox Modular Nuclear Energy LLC

   1974   

Babcock & Wilcox Nuclear Operations Group, Inc.

   1967   

Babcock & Wilcox Nuclear Energy, Inc.

  

(formerly Babcock & Wilcox Nuclear Power Generation Group, Inc.

2018   

Babcock & Wilcox Nuclear Services (U.K.) Limited

   500   

Babcock & Wilcox Power Generation Group, Inc.

   1961   

Babcock & Wilcox Technical Services (U.K.) Limited

   1970   

Babcock & Wilcox Technical Services Clinch River, LLC

   572   

Babcock & Wilcox Technical Services Group, Inc.

  

(formerly BWXT Services, Inc.)

587   

Babcock & Wilcox Technical Services Savannah River Company

  

(formerly BWXT Savannah River Company)

599   

Babcock & Wilcox Volund A/S

  

(formerly Babcock & Wilcox Volund ApS)

2000   

BCE Parts Ltd.

   596   

BWX Technologies, Inc.

   580   

BWXT Federal Services, Inc.

   589   

BWXT Hanford Company

   382   

BWXT of Idaho, Inc.

  

 

1



--------------------------------------------------------------------------------

Draft 6/2/2010

 

592   

BWXT of Ohio, Inc.

   1576   

BWXT Washington, Inc.

   189   

Creole Insurance Company, Ltd.

   1988   

Delta Power Services, LLC

   766   

Diamond Operating Co., Inc.

   1572   

Diamond Power Australia Holdings, Inc.

   1984   

Diamond Power Central & Eastern Europe s.r.o.

   1573   

Diamond Power China Holdings, Inc.

   521   

Diamond Power do Brasil Limitada

   1574   

Diamond Power Equity Investments, Inc.

   525   

Diamond Power Finland OY

   504   

Diamond Power Germany GmbH

  

(formerly Diamond Power - Sturm GmbH)

597   

Diamond Power International, Inc.

   949   

Diamond Power Machine (Hubei) Co., Inc.

   1908   

Diamond Power Services S.E.A. Ltd.

   522   

Diamond Power Specialty (Proprietary) Limited

   523   

Diamond Power Specialty Limited

   524   

Diamond Power Sweden AB

   1990   

DPS Berkeley, LLC

   1997   

DPS Cadillac, LLC

   1995   

DPS Florida, LLC

   1993   

DPS Gregory, LLC

   1996   

DPS Lowell Cogen, LLC

   1992   

DPS Mecklenburg, LLC

   1991   

DPS Michigan, LLC

   1994   

DPS Mojave, LLC

   1998   

DPS Sabine, LLC

   278   

Gumbo Insurance Company, Ltd.

   2003   

Intech International Inc.

   2002   

Intech, Inc.

   2001   

Ivey-Cooper Services, L.L.C.

   1968   

Marine Mechanical Corporation

   540   

National Ecology Company

   2005   

NFS Holdings, Inc.

   2004   

NOG-Erwin Holdings, Inc.

   501   

North County Recycling, Inc.

   2006   

Nuclear Fuel Services, Inc.

  

 

2



--------------------------------------------------------------------------------

Draft 6/2/2010

 

1989   

O&M Holding Company

707   

P. T. Babcock & Wilcox Asia

534   

Palm Beach Resource Recovery Corporation

560   

Power Systems Operations, Inc.

568   

Revloc Reclamation Service, Inc.

2013   

Servicios de Fabricacion de Valle Soleado, S.A. de C.V.

2012   

Servicios Profesionales de Valle Soleado, S.A. de C.V.

767   

SOFCo - EFS Holdings LLC

2029   

The Babcock & Wilcox Company

 

3



--------------------------------------------------------------------------------

EXHIBIT II – EXISTING INSURANCE AGREEMENTS

See Attached.



--------------------------------------------------------------------------------

Name of Agreement

 

Party to

Agreement

 

Party to

Agreement

 

Party to

Agreement

 

Party to

Agreement

 

Party to

Agreement

  Effective
Date  of
Agreement        

Workers Compensation Residual Market Assessments Deductible WC Programs

 

McDermott International, Inc.

 

CIGNA Insurance Company of Texas

        1992     tf

High Deductible Agreement

 

McDermott Incorporated

 

Insurance Company of North America

        4/1/1981     tf

High Deductible Agreement

 

McDermott International

 

Insurance Company of North America

        4/1/1985     tf

High Deductible Agreement

 

McDermott International

 

Insurance Company of North America

        4/1/1986     tf

High Deductible Agreement

 

McDermott International, Inc.

 

Insurance Company of North America

 

INA of Texas

      4/1/1987  

Auto & GL only

  tf

High Deductible Agreement

 

McDermott International, Inc.

 

Insurance Company of North America

        4/1/1988     tf

High Deductible Agreement

 

McDermott International, Inc.

 

Insurance Company of North America

        4/1/1989     tf

High Deductible Agreement

 

McDermott International, Inc.

 

Insurance Company of North America

        4/1/1990     tf

Cash Flow Deductible Workers’ Compensation Agreement

 

The Babcock & Wilcox Company

 

Insurance Company of North America

        4/1/1991     vm

High Deductible Agreement

 

McDermott International, Inc.

 

Insurance Company of North America

        4/1/1991     tf

Workers Compensation Deductible Funding Agreement

 

Babcock & Wilcox Company

 

CIGNA Insurance Company of Texas

 

Pacific Employers Insurance Company

      4/1/1992     cp

Agreement for Workers Compensation Residual market Assessments

 

Cigna Insurance Companyof Texas

 

Babcock & Wilson Company

 

Pacific Employers Insurance Company

      4/1/1992     cp

Workers Compensation Deductible Funding Agreement

 

McDermott International, Inc.

 

CIGNA Insurance Company of Texas

        4/1/1992     tf

High Deductible Agreement

 

McDermott International, Inc.

 

Insurance Company of North America

        4/1/1992  

XS, Auto & GL

  tf

Casualty Insurance Program Agreement

 

The Babcock & Wilcox Company

 

Pacific Employers Insurance Company

        4/1/1993     cp

Agreement for Workers Compensation Residual market Assessments Captive Program

 

Pacific Employers Insurance Company

 

Creole Insurance Company, Ltd

        4/1/1993     cp

Casualty Insurance Program Agreement

 

McDermott International, Inc.

 

Pacific Employers Insurance Company

        4/1/1993     tf

Collateral Agreement

 

McDermott International, Inc.

 

Insurance Company of North America

        4/1/1993     tf

Casualty Insurance Program Agreement

 

The Babcock & Wilcox Company

 

Pacific Employers Insurance Company

        4/1/1994     cp

Agreement for Workers compensation Redidual Market Assessments Captive Program

 

Pacific Employers Insurance Company

 

Creole Insurance Company, Ltd

        4/1/1994     cp

High Deductible Agreement

 

McDermott International, Inc.

 

Insurance Company of North America

        4/1/1994     tf

Casualty Insurance Program Agreement

 

The Babcock & Wilcox Company

 

CIGNA Insurance Company

 

Bankers Standard Insurance Company

      4/1/1995     cp

Agreement Regarding Additional Premiums

 

McDermott International, Inc.

 

Creole Insurance Company, Limited

 

Bankers Standard Insurance Company

      4/1/1995     cp

Casualty Insurance Program Agreement

 

The Babcock & Wilcox Company

 

CIGNA Insurance Company

 

Bankers Standard Insurance Company

      4/1/1995     cp

High Deductible Agreement

 

McDermott International, Inc.

 

Indemnity Insurance Company of North America

        4/1/1995     tf

Addendum I Casualty Insurance Program Agreement

 

The Babcock & Wilcox Company

 

CIGNA Insurance Company

 

Bankers Standard Insurance Company

      4/1/1996     cp

Casualty Insurance Program Agreement

 

McDermott International, Inc.

 

Bankers Standard Insurance Company

        4/1/1996     tf

High Deductible Agreement

 

McDermott International, Inc.

 

Indemnity Insurance Company of North America

        4/1/1996     tf

Reinsurance Agreement

 

Honore Insurance Company Limited

 

CIGNA Insurance Company

        4/1/1997     cp

Reinsurance Agreement

 

Honore Insurance Company Limited

 

CIGNA Insurance Company of Canada

        4/1/1997     cp

Addendum III Casualty Insurance Program Agreement

 

The Babcock & Wilcox Company

 

CIGNA Insurance Company

 

Bankers Standard Insurance Company

 

Pacific Employers Insurance Company

    4/1/1997     cp

High Deductible Agreement

 

McDermott International, Inc.

 

Indemnity Insurance Company of North America

        4/1/1997     tf

Casualty Insurance Program Agreement

 

McDermott International, Inc.

 

Bankers Standard Insurance Company

        4/1/1997  

Addendum II to the 1996 agreement

  tf

Cash Flow Deductible Workers’ Compensation Program

 

McDermott International, Inc.

 

Hudson Companies

 

Bankers Standard Insurance Company

      4/1/1997     tf

Cash Flow High Deductible Program

 

McDermott International, Inc.

 

Indemnity Insurance Company of North America

        4/1/1997  

Auto & GL only

  tf

Specific Excess Workers’ Compensaiton & Employers’ Liability

 

McDermott International, Inc.

 

CIGNA Insurance Company

        4/1/1997     tf

Final Summary of Proposal

 

Aon Risk Services of Texas, Inc

 

Pacific Employers Ins/Bankers Standard Ins.

        4/1/1997  

Canadian Proposal included

  dc

Canadian Reinsurance Agreement

 

Honore Insuance Company Limited

 

CIGNA Insurance Company of Canada

        4/1/1997     dc

Addendum I - Canadian Reinsurance Agreement

 

Honore Insuance Company Limited

 

CIGNA Insurance Company of Canada

        4/1/1997     dc

Agreement Regarding Return Premiums

 

Babcock & Wilcox Company

 

Creole Insurance Company, Limited

 

CIGNA Insurance Company

 

Indemnity Insurance Company of North American

 

CIGNA Insurance Company of Canada

  7/28/1997     cp

Agreement Regarding Return Premiums

 

The Babcock & Wilcox Company

 

Creole Insurance Company, Limited

 

CIGNA Insurance Company

 

Indemnity Insurance Company of NA

 

CIGNA Insuarnce Company fo Canada

  7/28/1997     dc

Agreement

 

The Babcock & Wilcox Company

 

Pacific Employers Insurance Company

        4/1/1998     cp

Casualty Insurance Program Agreement

 

The Babcock & Wilcox Company

 

CIGNA Insurance Company of Texas

 

Pacific Employers Insurance Company

      4/1/1998     cp

Addendum I Reinsurance Agreement

 

Honore Insurance Company Ltd

 

CIGNA Insurance Company of Canada

        4/1/1998     cp

Casualty Insurance Program Agreement

 

The Babcock & Wilcox Company

 

CIGNA Insurance Company of Texas

 

Pacific Employers Insurance Company

      4/1/1998     cp

Casualty Insurance Program Agreement

 

McDermott International, Inc.

 

Pacific Employers Insurance Company

 

CIGNA Insurance Company of Texas

      4/1/1998     tf

High Deductible Agreement

 

McDermott International, Inc.

 

Pacific Employers Insurance Company

        4/1/1998     tf

Cash Flow Deductible Workers’ Compensation Program

 

AON Risk Services of Texas, Inc.

 

CIGNA Insurance Company of Texas

 

Pacific Employers Insurance Company

      4/1/1998     tf

Cash Flow High Deductible Program

 

AON Risk Services of Texas, Inc.

 

Insurance Company of North America

 

Pacific Employers Insurance Company

      4/1/1998  

Auto & GL only

  tf

Specific Excess Workers’ Compensaiton & Employers’ Liability

 

AON Risk Services of Texas, Inc.

 

CIGNA Insurance Company

        4/1/1998     tf

Assignment of Dividends

 

McDermott International, Inc.

 

Pacific Employers Insurance Company

        4/1/1998     tf

TPA Agreement

 

The Babcock & Wilcox Company

 

Pacific Employers Insurance Co.

        4/1/1998     dc

Casualty Insurance Program Agreement

 

The Babcock & Wilcox Company

 

CIGNA Insurance Company of Texas

 

Pacific Employers Insurance Company

      4/1/1998     dc

Casualty Insurance Program Agreement

 

The Babcock & Wilcox Company

 

CIGNA Insurance Company of Texas

 

Pacific Employers Insurance Company

      4/1/1998     dc

Final Summary of Proposal

 

Aon Risk Services of Texas, Inc

 

Pacific Employers Insurance Co.

 

CIGNA Insurance Company

      4/1/1998  

Included: Cash Flow Ded. WC Program and Guaranteed Cost WC Program

  dc

Agreement

 

The Babcock & Wilcox Company

 

Pacific Employers Insurance Company

        4/1/1999     cp

Addendum I Casualty Insurance Program Agreement

 

The Babcock & Wilcox Company

 

Pacific Employers Insurance Company

 

ACE Insurance Company of Texas (formerly CIGNA Insurance company of Texas

      4/1/1999  

This Addendum is from 04/01/99 to 04/01/00

  cp

Addendum II Casualty Insurance Program Agreement

 

The Babcock & Wilcox Company

 

Pacific Employers Insurance Company

 

CIGNA Insurance Company of Texas

      4/1/1999  

This Addendum is from 04/01/99 to 01/01/00

  cp

Addendum II to Reinsurance Agreement

 

Cigna Insurance Companyof Canada

 

Honore Insurance Company Limited

        4/1/1999  

This Addendum is from 04/01/99 to 04/01/00

  cp

Addendum III to Reinsurance Agreeement

 

ACE INA Insurance (formely CIGNA Insurance Company of Canada

 

Honore Insurance Company Limited

        4/1/1999  

This Addendum is from 04/01/99 to 01/01/00

  cp

Multi-Line Deductible Cash Flow Insurance

 

AON Risk Services of Texas, Inc.

 

Pacific Employers Insurance Company

 

CIGNA Insurance Company

 

Insurance Company of North America

    4/1/1999     tf

High Deductible Agreement

 

McDermott International, Inc.

 

Pacific Employers Insurance Company

        4/1/1999     tf

Casualty Insurance Program Agreement

 

McDermott International, Inc.

 

Pacific Employers Insurance Company

 

CIGNA Insurance Company of Texas

      4/1/1999     tf

Casualty Insurance Program Agreement - Addendum II

 

McDermott International, Inc.

 

Pacific Employers Insurance Company

 

ACE Insurance Company of Texas (formerly CIGNA)

      4/1/1999  

changing expiration to 01/01/00

  tf

Assignment of Dividends

 

McDermott International, Inc.

 

Pacific Employers Insurance Company

 

Hudson Companies

      4/1/1999     tf

Combined Miult-Line Program Agreement

 

Pacific Employers Insurance Company

 

Babcock & Wilson Company

        1/1/2000     cp

Addendum IV Reinsurance Agreement

 

ACE INA Insurance

 

Honore Insurance Company Limited

        1/1/2000     cp

Combined Multi-Line Program Agreement

 

McDermott International, Inc.

 

Pacific Employers Insurance Company

        1/1/2000  

Addendum I to the 2000 term

  tf

Assignment of Dividends

 

McDermott International, Inc.

 

Pacific Employers Insurance Company

 

Hudson Companies

      1/1/2000     tf

Addendum II Combined Multi-line Program Agreement

 

Pacific Employers Insurance Company

 

Babcock & Wilson Company

        1/1/2001     cp

Addendum V to Resinsurance Agreement

 

ACE INA Insurance

 

Honore Insurance Company Limited

        1/1/2001     cp

Combined Multi-Line Program Agreement

 

McDermott International, Inc.

 

Pacific Employers Insurance Company

        1/1/2001     tf

Addendum IV to Combined Multi-Line Program Agreement

 

Pacific Employers Insurance Company

 

Babcock & Wilson Company

        1/1/2002     cp



--------------------------------------------------------------------------------

Addendum VI to Reinsurance Agreement

 

ACE INA Insurance

 

Pirogue Insurance Company, Ltd

      1/1/2002   cp

Addendum V to Combined Multi-Line Program Agreement

 

Babcock & Wilcox Company

 

ACE American Insurance Company

 

Pacific Employers Insurance Company

    1/1/2003   cp

Addendum VII to Reinsurance Agreement

 

ACE INA Insurance

 

Pirogue Insurance Company, Ltd

      1/1/2003   cp

Addendum VI to Combined multi-Line Program

 

Babcock & Wilcox Company

 

ACE American Insurance Company

 

Pacific Employers Insurance Company

 

ACE INA Insurance Company

  1/1/2004   cp

Addendum VII to Combined Multi-Line Program Agreement

 

Babcock & Wilcox Company

 

ACE American Insurance Company

 

ACE INA Insurance Company

    1/1/2005   cp

Addendum II to Combined Multi-Line Program Agreement

 

McDermott International, Inc.

 

Pacific Employers Insurance Company

      1/1/2002   vm

Addendum IV to Combined Multi-Line Program Agreement

 

McDermott International, Inc.

 

ACE American Insurance Company

 

Pacific Employers Insurance Company

    1/1/2003   vm

Addendum V to Combined Multi-Line Program Agreement

 

McDermott International, Inc.

 

ACE American Insurance Company

 

Pacific Employers Insurance Company

    1/1/2004   vm

Addendum VI to Combined Multi-Line Program Agreement

 

McDermott International, Inc.

 

ACE American Insurance Company

      1/1/2005   vm

Casualty Program Binder

 

The Babcock & Wilcox Company

 

ACE American Insurance Company

 

ACE INA Insurance

    1/1/2006   vm

Casualty Program Binder

 

The Babcock & Wilcox Company

 

ACE American Insurance Company

 

ACE INA Insurance

    1/1/2007   vm

Casualty Program Binder

 

The Babcock & Wilcox Company

 

ACE American Insurance Company

 

ACE INA Insurance

 

Indemnity Insurance Company of North America

  1/1/2008   vm

Casualty Program Proposal

 

The Babcock & Wilcox Company

 

ACE American Insurance Company

 

ACE INA Insurance

 

Indemnity Insurance Company of North America

  1/1/2009   vm

Casualty Program Proposal

 

The Babcock & Wilcox Company

 

ACE American Insurance Company

 

ACE INA Insurance

 

Indemnity Insurance Company of North America

  1/1/2010   vm

Casualty Program Binder

 

McDermott International, Inc.

 

ACE American Insurance Company

      1/1/2006   vm

Casualty Program Binder

 

McDermott International, Inc.

 

ACE American Insurance Company

      1/1/2007   vm

Casualty Program Binder

 

McDermott International, Inc.

 

ACE American Insurance Company

 

Indemnity Insurance Company of North America

    1/1/2008   vm

Casualty Program Proposal

 

McDermott International, Inc.

 

ACE American Insurance Company

 

Indemnity Insurance Company of North America

    1/1/2009   vm

Casualty Program Proposal

 

McDermott International, Inc.

 

ACE American Insurance Company

 

Indemnity Insurance Company of North America

    1/1/2010   vm



--------------------------------------------------------------------------------

EXHIBIT III – EXISTING POLICIES

See Attached.



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

Effective Date

   Expiration Date   

Policy Number

  

Named Insured

  

Type of Policy
(LOB)

  

Issuing Company

4/1/1977    4/1/1978    XWC 6858    J. Ray McDermott & Co., Inc.    XWC    INA
4/1/1980    4/1/1981    XCP 143599    J. Ray McDermott & Company - See
attachment 205    XGL    INA 4/1/1982    4/1/1983    GLP 829719    Babcock &
Wilcox Company - See attachment 164    GL    INA 4/1/1982    4/1/1985    XCP
014414    Intermountain Power Agency Department of Water & Power City of Los
Angeles    XGL    INA 4/1/1983    4/1/1984    RSC C20704202    Babcock & Wilcox
Company - See attachment 168    WC    INA - TX 4/1/1983    4/1/1984    RSC
C20704226    Babcock & Wilcox Company - See attachment 178    WC   
Pacific Employers 4/1/1983    4/1/1984    SCA 5914    The Babcock & Wilcox
Company - See attachment 176    Auto    INA - TX 4/1/1984    4/1/1985    RSC
C22890785    TLT Babcock, Inc., a Joint Venture    WC    Pacific Employers
3/8/1985    3/8/1986    GLP G05111523    Babcock & Wilcox Company    GL    INA
3/8/1985    9/12/1985    NWC X1939718A    MMC - McDermott - See attachment 137
   WC    INA 4/1/1985    4/1/1986    RSC C19396812    Babcock & Wilcox Company -
See attachment 274    WC    Cigna 4/1/1985    4/1/1986    XCP G05111730   
Commonwealth Edison Company    XGL    INA 4/1/1985    4/1/1986    XCP G0511326A
   Intermountain Power Agency Department of Water & Power City of Los Angeles   
GL    INA 4/21/1985    5/2/1985    GLP G05111766    Chevron USA    GL    INA
6/30/1985    7/10/1985    GLP G05112588    Chevron USA    GL    INA 4/1/1986   
4/1/1987    CPO G03518656    Babcock & Wilcox Company    GL    INA 4/1/1986   
4/1/1987    CPO G05114329    Babcock & Wilcox Company - See attachment 187    GL
   INA

 

Page 1 of 25



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

4/1/1986    4/1/1987    CPO G05114329    Babcock & Wilcox Company - See
attachment 203    GL    INA 4/1/1986    4/1/1990    XCE G0519622A    McDermott
International, Inc.    XGL    Cigna 4/1/1986    4/1/1987    XCP G05114184   
Arco Oil & Gas Company    XGL    INA 4/1/1987    4/1/1988    CPO G05115401   
Babcock & Wilcox Company - See attachment 50    XGL    INA 4/1/1987    4/1/1988
   CPO G05115620    Babcock & Wilcox Company - See attachment 51    GL    INA
ILL 4/1/1987    4/1/1988    CPO G05115632    Babcock & Wilcox Company - See
attachment 52    GL    INA Ohio 4/1/1987    4/1/1988    CPO G05115978    Babcock
& Wilcox Company    GL    INA 4/1/1987    4/1/1988    SCA 010999    The Babcock
& Wilcox Company - See attachment 119    Auto    INA 4/1/1987    4/1/1988    XCE
G05115735    McDermott International, Inc.    XGL    Cigna 4/1/1988    4/1/1989
   HDO G0519393A    McDermott International, Inc.    GL    INA 4/1/1988   
4/1/1989    PLI 519745    McDermott International, Inc. - See attachment 209   
GL    Alaska 4/1/1988    4/1/1989    XSL G05194167    The Babcock & Wilcox
Company - See attachment 49    XGL    INA 4/1/1988    4/1/1989    XSL G05194179
   The Babcock & Wilcox Company - See attachment 48    XGL    Cigna of Ohio
4/1/1989    4/1/1990    CGO G05195792    Babcock & Wilcox Company - See
attachment 79    GL    INA 4/1/1989    4/1/1990    CPO G05195809    Babcock &
Wilcox Company    GL    INA 4/1/1989    4/1/1990    CPO G05195809    Babcock &
Wilcox Company - See attachment 94    GL    INA 4/1/1989    4/1/1990    HDC
G05196218    McDermott International, Inc.    GL    INA 4/1/1989    4/1/1990   
HDO G05196206    McDermott International, Inc.    GL    INA 4/1/1989    4/1/1990
   ISA 582543    McDermott International, Inc. - See attachment 103    Auto   
INA

 

Page 2 of 25



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

4/1/1989    4/1/1990   

NWC C32916909

  

McDermott International, Inc. - See attachment 152

   WC   

INA

4/1/1989    4/1/1990   

PLI 519746

  

McDermott International, Inc. - See attachment 106

   GL   

Alaska

4/1/1989    4/1/1990   

RSC C22291312

  

B & W Fuel Company

   WC   

INA

4/1/1989    4/1/1990   

RSC C32916879

  

Babcock & Wilcox Company - See attachment 131

   WC   

Pacific Employers

4/1/1989    4/1/1990   

RSC C32916880

  

Babcock & Wilcox Company - See attachment 147

   WC   

Cigna

4/1/1989    4/1/1990   

RSC C32916892

  

Babcock & Wilcox Company - See attachment 132

   WC   

Cigna - ILL

4/1/1989    4/1/1990   

RSC C32916922

  

Babcock & Wilcox Company - See attachment 19

   WC   

Atlantic Employers

4/1/1989    4/1/1990   

SCA 012151

  

The Babcock & Wilcox Company - See attachment 158

   Auto   

INA

4/1/1989    4/1/1990   

SCA 012152

  

The Babcock & Wilcox Company - See attachment 84

   GL   

INA

4/1/1989    4/1/1990   

XSL G05195780

  

The Babcock & Wilcox Company - See acchment 35

   XGL   

INA

4/1/1989    4/1/1990   

XSL G05195780

  

The Babcock & Wilcox Company - See attachment 90

   XGL   

INA

4/1/1989    4/1/1990   

XSL G0519619A

  

McDermott International, Inc. - See attachment 99

   XGL   

INA

4/1/1989    4/1/1990   

XWC 11157

  

McDermott International, Inc.

   XWC   

Cigna

9/17/1989    9/17/1990   

CRL G0519698A

  

ASEA - Babcock PFBC Joint Venture

   GL   

INA

4/1/1990    4/1/1991   

CGO G0519751A

  

Babcock & Wilcox Company - See attachment 76

   GL   

INA

4/1/1990    4/1/1991   

CGO G0519751A

  

Babcock & Wilcox Company - See attachment 83

   GL   

INA

 

Page 3 of 25



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

4/1/1990    4/1/1991   

CPO G05197521

  

Babcock & Wilcox Company - See attachment 54

   GL   

INA

4/1/1990    4/1/1991   

CPO G05197521

  

Babcock & Wilcox Company - See attachment 80

   GL   

INA

4/1/1990    4/1/1991   

CPO G05197521

  

Babcock & Wilcox Company - See attachment 80

   GL   

INA

4/1/1990    4/1/1991   

HDC G05197557

  

McDermott International, Inc.

   GL   

INA

4/1/1990    4/1/1991   

HDO G05197545

  

McDermott International, Inc.

   GL   

INA

4/1/1990    4/1/1991   

ISA 582563

  

McDermott International, Inc. - See attachment 111

   Auto   

INA

4/1/1990    4/1/1991   

NWC C22292341

  

McDermott International, Inc. - See attachment 136

   WC   

INA

4/1/1990    4/1/1991   

PLI 321018

  

McDermott International, Inc. - See attachment 107

   GL   

Alaska

4/1/1990    4/1/1991   

RSC C22292286

  

Babcock & Wilcox Company - See attachment 165

   WC   

Pacific Employers

4/1/1990    4/1/1991   

RSC C22292304

  

Babcock & Wilcox Company - See attachment 179

   WC   

Cigna - ILL

4/1/1990    4/1/1991   

RSC C22292316

  

Babcock & Wilcox Company - See attachment 188

   WC   

Atlantic Employers

4/1/1990    4/1/1991   

RSC C22292328

  

B & W Fuel Company

   WC   

INA

4/1/1990    4/1/1991   

RSC C22292730

  

Babcock & Wilcox Company

   WC   

INA

4/1/1990    4/1/1991   

RSC C2229362A

  

Babcock & Wilcox Company - See attachment 85

   WC   

California Union

4/1/1990    4/1/1991   

SCA 012197

  

The Babcock & Wilcox Company - See attachment 97

   Auto   

INA

4/1/1990    4/1/1991   

SCA 012198

  

The Babcock & Wilcox Company - See attachment 96

   Auto   

INA

4/1/1990    4/1/1991   

XCE G05197569

  

McDermott International, Inc. - See attachment 101

   XGL   

Cigna

 

Page 4 of 25



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

4/1/1990    4/1/1991   

XSL G05197508

  

The Babcock & Wilcox Company - See attachment 92

   XGL   

INA

4/1/1990    4/1/1991   

XSL G05197533

  

McDermott International, Inc. - See attachment 115

   XGL   

INA

4/1/1990    4/1/1991   

XWC 011187

  

McDermott International, Inc. - See attachment 154

   XWC   

Cigna

4/19/1990    4/1/1991   

RSC C22292778

  

McDermott, Incorporated

   WC   

Cigna -TX

9/12/1990    9/12/1991   

CPO G13210755

  

Babcock & Wilcox Company Power Generation Group - See attachment 185

   GL   

INA

4/1/1991    4/1/1992   

CGO G13211061

  

Babcock & Wilcox Company - See attachment 75

   GL   

INA

4/1/1991    4/1/1992   

CGO G13211061

  

Babcock & Wilcox Company - See attachment 204

   GL   

INA

4/1/1991    4/1/1992   

CPO G13211073

  

Babcock & Wilcox Company - See attachment 39

   GL   

INA

4/1/1991    4/1/1992   

CPO G13211073

  

Babcock & Wilcox Company - See attachment 120

   GL   

INA

4/1/1991    4/1/1992   

HDC G13211103

  

McDermott International, Inc.

   GL   

INA

4/1/1991    4/1/1992   

HDO G13211097

  

McDermott International, Inc.

   GL   

INA

4/1/1991    4/1/1992   

ISA 582584

  

McDermott International, Inc. - See attachment 126

   Auto   

INA

4/1/1991    4/1/1992   

NWC C22293667

  

McDermott International, Inc. - See attachment 192

   WC   

INA

4/1/1991    4/1/1992   

PLI 321112

  

McDermott International, Inc. - See attachment 102

   GL   

Alaska

4/1/1991    4/1/1992   

RSC C2229354

  

Babcock & Wilcox Company - See attachment 133

   WC   

Pacific Employers

4/1/1991    4/1/1992   

RSC C22293564

  

Babcock & Wilcox Company - See attachment 199

   WC   

Atlantic Employers

4/1/1991    4/1/1992   

RSC C22293898

  

Babcock & Wilcox Company

   WC   

INA

 

Page 5 of 25



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

4/1/1991    4/1/1992   

RSC C22293928

  

McDermott, Incorporated

   WC   

Cigna - TX

4/1/1991    4/1/1992   

SCA 012272

  

Babcock & Wilcox Company - See attachment 182

   Auto   

INA

4/1/1991    4/1/1992   

WLR C22293552

  

Babcock & Wilcox Company - See attachment 181

   WC   

Pacific Employers

4/1/1991    4/1/1992   

WLR C22293849

  

Babcock & Wilcox Company - See attachment 143

   WC   

Pacific Employers

4/1/1991    4/1/1992   

WLR C22293850

  

Babcock & Wilcox Company - See attachment 144

   WC   

Pacific Employers

4/1/1991    4/1/1992   

WLR C22293862

  

Babcock & Wilcox Company - See attachment 145

   WC   

Pacific Employers

4/1/1991    4/1/1992   

WLR C22293874

  

Babcock & Wilcox Company - See attachment 141

   WC   

Pacific Employers

4/1/1991    4/1/1992   

WLR C22293886

  

Babcock & Wilcox Company - See attachment 20

   WC   

Pacific Employers

4/1/1991    4/1/1992   

XCE G13211048

  

McDermott International, Inc. - See attachment 124

   XGL   

Cigna

4/1/1991    4/1/1992   

XSL G1321105A

  

The Babcock & Wilcox Company - See attachment 197

   XGL   

INA

4/1/1991    4/1/1992   

XSL G13211115

  

McDermott International, Inc. - See attachment 118

   XGL   

INA

4/1/1991    4/1/1992   

XWC 011230

  

McDermott International, Inc. - See attachment 134

   XWC   

Cigna

4/1/1991    4/1/1992   

XWC 011231

  

Babcock & Wilcox Company - See attachment 180

   XWC   

Cigna

7/22/1991    7/22/1992   

XCP G13211437

  

City of Lakeland, Florida Department of Electric & Water Utilities

   XGL   

INA

8/24/1991    8/24/1992   

OGL G1321153A

  

PowerSafety International, Inc.

   GL   

INA

 

Page 6 of 25



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

9/12/1991    9/12/1992   

CPO G13211541

  

Babcock & Wilcox Company Power Generation Group - See attachment 190

   GL   

INA

4/1/1992    4/1/1993   

CGO G13211887

  

Babcock & Wilcox Company - See attachment 41

   GL   

INA

4/1/1992    4/1/1993   

CPO G13211899

  

Babcock & Wilcox Company - See attachment 40

   GL   

INA

4/1/1992    4/1/1993   

CPO G13211899

  

Babcock & Wilcox Company - See attachment 87

   GL   

INA

4/1/1992    4/1/1993   

HDO G13211930

  

McDermott International, Inc.

   GL   

INA

4/1/1992    4/1/1993   

ISA 582609

  

McDermott International, Inc. - See attachment 122

   Auto   

INA

4/1/1992    4/1/1993   

NWC C38326296

  

McDermott International, Inc.

   WC   

INA

4/1/1992    4/1/1993   

PLI 321195

  

McDermott International, Inc. - See attachment 207

   GL   

Alaska

4/1/1992    4/1/1993   

RSC C38326259

  

Babcock & Wilcox Company - See attachment 171

   WC   

Pacific Employers

4/1/1992    4/1/1993   

RSC C38326351

  

Babcock & Wilcox Company

   WC   

INA

4/1/1992    4/1/1993   

WLR C38326260

  

Babcock & Wilcox Company - See attachment 186

   WC   

Pacific Employers

4/1/1992    4/1/1993   

WLR C38326338

  

Babcock & Wilcox Company - See attachment 174

   WC   

Cigna - TX

4/1/1992    4/1/1993   

WLR C38326363

  

McDermott, Incorporated

   WC   

Cigna

4/1/1992    4/1/1993   

XCP G13211991

  

Naheola Cogeneration Limited Partnership & Industrial Development Board

   XGL   

INA

4/1/1992    4/1/1993   

XSL G13211905

  

The Babcock & Wilcox Company - See attachment 71

   XGL   

INA

4/1/1992    4/1/1993   

XSL G13211966

  

McDermott International, Inc. - See attachment 117

   XGL   

INA

 

Page 7 of 25



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

4/1/1992    4/1/1993   

XWC 011301

  

Babcock & Wilcox Company - See attachment 200

   XWC   

Cigna

4/1/1992    4/1/1993   

XWC 011302

  

McDermott International, Inc. - See attachment 149

   XWC   

Cigna

4/1/1993    4/1/1994   

CGO G13212612

  

Babcock & Wilcox Company - See attachment 73

   GL   

INA

4/1/1993    4/1/1994   

CGO G13212612

  

Babcock & Wilcox Company - See attachment 191

   GL   

INA

4/1/1993    4/1/1994   

CPO G13212600

  

Babcock & Wilcox Company - See attachment 36

   GL   

INA

4/1/1993    4/1/1994   

HDC G13212648

  

McDermott International, Inc.

   GL   

INA

4/1/1993    4/1/1994   

HDO G1321265A

  

McDermott International, Inc.

   GL   

INA

4/1/1993    4/1/1994   

ISA 711093

  

McDermott International, Inc. - See attachment 98

   Auto   

INA

4/1/1993    4/1/1994   

NWC C39770507

  

McDermott International, Inc. - See attachment 151

   WC   

INA

4/1/1993    4/1/1994   

PLI 321258

  

McDermott International, Inc. - See attachment 208

   GL   

INA

4/1/1993    4/1/1994   

RSC C36158621

  

Babcock & Wilcox Company

   WC   

INA

4/1/1993    4/1/1994   

RSC C39770489

  

Babcock & Wilcox Company - See attachment 160

   WC   

Pacific Employers

4/1/1993    4/1/1994   

SCA 012527

  

The Babcock & Wilcox Company - See attachment 184

   Auto   

INA

4/1/1993    4/1/1994   

SCA 012528

  

The Babcock & Wilcox Company - See attachment 195

   Auto   

INA

4/1/1993    4/1/1994   

WLR C39770490

  

Babcock & Wilcox Company - See attachment 162

   WC   

Pacific Employers

4/1/1993    4/1/1994   

WLR C39770532

  

McDermott, Incorporated

   WC   

Pacific Employers

4/1/1993    4/1/1994   

XCE G13212570

  

McDermott International, Inc. - See attachment 100

   XGL   

Cigna

 

Page 8 of 25



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

4/1/1993    4/1/1994   

XCP G13212673

  

Naheola Cogeneration Limited Partnership & Industrial Development Board

   GL   

INA

4/1/1993    4/1/1994   

XSL G13212569

  

McDermott International, Inc. - See attachment 104

   XGL   

INA

4/1/1993    4/1/1994   

XSL G13212594

  

The Babcock & Wilcox Company - See attachment 72

   XGL   

INA

4/1/1993    4/1/1994   

XSL G13212594

  

Babcock & Wilcox Company - See attachment 166

   XGL   

INA

4/1/1993    4/1/1994   

XWC 011381

  

McDermott International, Inc. - See attachment 18

   XWC   

Cigna

8/24/1993    8/24/1994   

OGL G13212879

  

PowerSafety International, Inc.

   GL   

INA

9/12/1993    9/13/1994   

CPO G13212909

  

Babcock & Wilcox Company Power Generation Group - See attachment 89

   GL   

INA

10/1/1993    4/1/1994   

XSL G13212983

  

Hudson Companies - See attachment 183

   XGL   

INA

4/1/1994    4/1/1995   

CGO G13213215

  

Babcock & Wilcox Company - See attachment 38

   GL   

INA

4/1/1994    4/1/1995   

CGO G13213215

  

Babcock & Wilcox Company - See attachment 159

   GL   

INA

4/1/1994    4/1/1995   

CPO G13213203

  

Babcock & Wilcox Company - See attachment 37

   GL   

INA

4/1/1994    4/1/1995   

CPO G13213203

  

Babcock & Wilcox Company - See attachment 169

   GL   

INA

4/1/1994    4/1/1995   

HDC G1321315A

  

McDermott International, Inc.

   GL   

INA

4/1/1994    4/1/1995   

HDO G13213161

  

McDermott International, Inc.

   GL   

INA

4/1/1994    4/1/1995   

ISA 042894

  

McDermott International, Inc. - See attachment 112

   Auto   

INA

4/1/1994    4/1/1995   

NWC C4080951A

  

McDermott International, Inc. - See attachment 150

   WC   

INA

 

Page 9 of 25



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

4/1/1994    4/1/1995   

PLI 321317

  

McDermott International, Inc. - See attachment 109

   GL   

INA

4/1/1994    4/1/1995   

RSC C40809016

  

Babcock & Wilcox Company

   WC   

INA

4/1/1994    4/1/1995   

RSC C40809491

  

Babcock & Wilcox Company - See attachment 172

   WC   

Pacific Employers

4/1/1994    4/1/1995   

RSC C40809521

  

McDermott, Incorporated

   WC   

Cigna - TX

4/1/1994    4/1/1995   

SCA 012556

  

The Babcock & Wilcox Company - See attachment 121

   Auto   

INA

4/1/1994    4/1/1995   

WLR C36160159

  

Babcock & Wilcox Company - See attachment 129

   WC   

Cigna - TX

4/1/1994    4/1/1995   

WLR C40809508

  

Babcock & Wilcox Company - See attachment 22

   WC   

Pacific Employers

4/1/1994    4/1/1995   

XCE G13213185

  

McDermott International, Inc. - See attachment 108

   XGL   

Cigna

4/1/1994    4/1/1995   

XSL G13213148

  

McDermott International, Inc. - See attachment 116

   XGL   

INA

4/1/1994    4/1/1995   

XSL G13213197

  

The Babcock & Wilcox Company - See attachment 44

   XGL   

INA

4/1/1994    4/1/1995   

XSL G13213197

  

Babcock & Wilcox Company - See attachment 170

   XGL   

INA

4/1/1994    4/1/1995   

XSL G13213227

  

Hudson Companies - See attachment 43

   XGL   

INA

4/1/1994    4/1/1995   

XSL G13213227

  

Hudson Companies - See attachment 86

   XGL   

INA

4/1/1994    4/1/1995   

XWC 011467

  

McDermott International, Inc. - See attachment 153

   XWC   

Cigna

8/24/1994    8/24/1995   

OGL G13213410

  

PowerSafety International, Inc.

   GL   

INA

9/12/1994    9/12/1995   

CPO G13213380

  

Babcock & Wilcox Company Power Generation Group - See attachment 167

   GL   

INA

 

Page 10 of 25



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

4/1/1995    4/1/1996   

CGO G13213720

  

Babcock & Wilcox Company - See attachment 74

   GL   

INA

4/1/1995    4/1/1996   

CPO G13213719

  

Babcock & Wilcox Company

   GL   

IND

4/1/1995    4/1/1996   

HDC G13213756

  

McDermott International, Inc.

   GL   

IND

4/1/1995    4/1/1996   

HDO G13213744

  

McDermott International, Inc.

   GL   

IND

4/1/1995    4/1/1996   

ISA 042936

  

McDermott International, Inc. - See attachment 125

   Auto   

IND

4/1/1995    4/1/1996   

NWC C3616248A

  

Babcock & Wilcox Construction Co. - See attachment 173

   WC   

Cigna

4/1/1995    4/1/1996   

PLI 321380

  

McDermott International, Inc. - See attachment 127

   GL   

IND

4/1/1995    4/1/1996   

RSC C36162028

  

Babcock & Wilcox Company - See attachment 189

   WC   

Cigna

4/1/1995    4/1/1996   

RSC C36162041

  

McDermott International, Inc. - See attachment 17

   WC   

Bankers Standard

4/1/1995    4/1/1996   

RSC C36162053

  

Hudson Companies

   WC   

Bankers Standard

4/1/1995    4/1/1996   

RSC C3616234A

  

Babcock & Wilcox Company

   WC   

Cigna

4/1/1995    4/1/1996   

WLR C36161991

  

Babcock & Wilcox Company - See attachment 148

   WC   

Cigna

4/1/1995    4/1/1996   

WLR C36162004

  

Babcock & Wilcox Company - See attachment 194

   WC   

Bankers Standard

4/1/1995    4/1/1996   

WLR C36162016

  

Babcock & Wilcox Company - See attachment 196

   WC   

Cigna

4/1/1995    4/1/1996   

XCE G13213768

  

McDermott International, Inc. - See attachment 114

   XGL   

IND

4/1/1995    4/1/1996   

XSL G13213707

  

The Babcock & Wilcox Company - See attachment 45

   XGL   

IND

4/1/1995    4/1/1996   

XSL G13213707

  

The Babcock & Wilcox Company - See attachment 91

   XGL   

IND

4/1/1995    4/1/1996   

XSL G13213732

  

McDermott International, Inc. - See attachment 110

   XGL   

IND

 

Page 11 of 25



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

4/1/1995    4/1/1996   

XSL G13213793

  

Hudson Companies - See attachment 88

   XGL   

IND

4/1/1995    4/1/1996   

XWC 011541

  

McDermott International, Inc. - See attachment 138

   XWC   

Cigna

8/24/1995    8/24/1996   

CAL H06353149

  

Deep Oil Technology, Inc.

   Auto   

IND

8/24/1995    8/24/1996   

NWC C41224319

  

Deep Oil Technology, Inc.

   WC   

Cigna

8/24/1995    8/24/1996   

OGL G14232096

  

Deep Oil Technology, Inc.

   GL   

IND

4/1/1996    4/1/1997   

CGO G18967431

  

Babcock & Wilcox Company - See attachment 77

   GL   

IND

4/1/1996    4/1/1997   

CPO G18968599

  

Babcock & Wilcox Company - See attachment 46

   GL   

IND

4/1/1996    4/1/1997   

CPO G18968599

  

Babcock & Wilcox Company - See attachment 82

   GL   

IND

4/1/1996    4/1/1997   

HDC G18967157

  

McDermott International, Inc.

   GL   

IND

4/1/1996    4/1/1997   

HDO G18967078

  

McDermott International, Inc.

   GL   

IND

4/1/1996    4/1/1997   

ISA H07131616

  

McDermott International, Inc. - See attachment 113

   Auto   

IND

4/1/1996    4/1/1997   

PLI G19067236

  

McDermott International, Inc. - See attachment 105

   GL   

IND

4/1/1996    4/1/1997   

RSC C2733278A

  

Babcock & Wilcox Company - See attachment 142

   WC   

Cigna

4/1/1996    4/1/1997   

RSC C4206726A

  

Babcock & Wilcox Company

   WC   

Cigna

4/1/1996    4/1/1997   

SCA 012575

  

The Babcock & Wilcox Company - See attachment 93

   Auto   

IND

4/1/1996    4/1/1997   

WLR C27332080

  

Babcock & Wilcox Company - See attachment 201

   WC   

Cigna

4/1/1996    4/1/1997   

WLR C27332742

  

McDermott International, Inc. - See attachment 155

   WC   

Bankers Standard

4/1/1996    4/1/1997   

WLR C27332766

  

Hudson Companies

   WC   

Bankers Standard

4/1/1996    4/1/1997   

WLR C27332778

  

Babcock & Wilcox Company - See attachment 140

   WC   

Bankers Standard

 

Page 12 of 25



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

4/1/1996    4/1/1997   

WLR C27332808

  

Babcock & Wilcox Company - See attachment 146

   WC   

Cigna

4/1/1996    4/1/1997   

XSL G18967911

  

Babcock & Wilcox Company - See attachment 78

   GL   

INA

4/1/1996    4/1/1997   

XSL G1896823A

  

Hudson Companies - See attachment 55

   XGL   

IND

4/1/1996    4/1/1997   

XSL G18968277

  

McDermott International, Inc. - See attachment 123

   XGL   

IND

4/1/1996    4/1/1997   

XWC 011614

  

McDermott International, Inc. - See attachment 135

   XWC   

Cigna

8/24/1996    8/24/1997   

CAL H07132001

  

Deep Oil Technology, Inc.

   Auto   

INA

8/24/1996    8/24/1997   

NWC C42181018

  

Deep Oil Technology, Inc.

   WC   

INA

8/24/1996    8/24/1997   

OGL G18967364

  

Deep Oil Technology, Inc.

   GL   

INA

4/1/1997    4/1/1998   

RSC C42109484

  

Babcock & Wilcox Company - See attachment 21

   WC   

Pacific Employers

4/1/1997    4/1/1998   

RSC C42109502

  

Babcock & Wilcox Company

   WC   

Cigna

4/1/1997    4/1/1998   

WLR C42109460

  

Babcock & Wilcox Company - See attachment 128

   WC   

Pacific Employers

4/1/1997    4/1/1998   

WLR C42109472

  

Babcock & Wilcox Company - See attachment 193

   WC   

Bankers Standard

4/1/1997    4/1/1998   

WLR C42109496

  

Babcock & Wilcox Company - See attachment 81

   WC   

Pacific Employers

4/1/1997    4/1/1998   

WLR C42109514

  

Hudson Companies

   WC   

Bankers Standard

4/1/1997    4/1/1998   

WLR C42109526

  

McDermott International, Inc. - See attachment 156

   WC   

Bankers Standard

8/24/1997    8/24/1998   

CAL H07322574

  

Deep Oil Technology, Inc.

   Auto   

INA

8/24/1997    8/24/1998   

NWC C42425497

  

Deep Oil Technology, Inc.

   WC   

INA

8/24/1997    8/24/1998   

OGL G19326792

  

Deep Oil Technology, Inc.

   GL   

INA

 

Page 13 of 25



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

12/18/1997    12/18/1998   

OGL G1965722A

  

Monmouth Couty Materials Processing & Recovery Facility; National Ecology
Company & The Babcock and Wilcox Company - See attachment 157

   GL   

IND

4/1/1998    4/1/1999   

HDC G19657280

  

Babcock & Wilcox Company - See attachment 61

   GL   

Pacific Employers

4/1/1998    4/1/1999   

HDC G19657334

  

McDermott International, Inc - See attachment 267

   GL   

Pacific Employers

4/1/1998    4/1/1999   

HDO G19657322

  

McDermott International, Inc - See attachment 265

   GL   

Pacific Employers

4/1/1998    4/1/1999   

HDO G219657292

  

Babcock & Wilcox Company - See attachment 60

   GL   

Pacific Employers

4/1/1998    4/1/1999   

ISA H07323360

  

The Babcock & Wilcox Company - See attachment 57

   Auto   

Pacific Employers

4/1/1998    4/1/1999   

ISA H07323372

  

McDermott International, Inc - See attachment 268

   Auto   

Pacific Employers

4/1/1998    4/1/1999   

PLI G19657346

  

McDermott International, Inc. - See attachment 59

   GL   

INA

4/1/1998    4/1/1999   

PWC C42460187

  

Babcock & Wilcox Company - See attachment 163

   WC   

Pacific Employers

4/1/1998    4/1/1999   

WLR C42460151

  

Babcock & Wilcox Company - See attachment 130

   WC   

Pacific Employers

4/1/1998    4/1/1999   

WLR C42460163

  

Babcock & Wilcox Company - See attachment 177

   WC   

Pacific Employers

4/1/1998    4/1/1999   

WLR C42460175

  

Babcock & Wilcox Company - See attachment 175

   WC   

Cigna - TX

4/1/1998    4/1/1999   

WLR C42460199

  

McDermott International, Inc. - See attachment 139

   WC   

INA

4/1/1998    4/1/1999   

WLR C42460205

  

Hudson Companies

   WC   

Cigna - TX

 

Page 14 of 25



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

4/1/1998    4/1/1999   

XSL G19657279

  

The Babcock & Wilcox Company - See attachment 62

   XGL   

Pacific Employers

4/1/1998    4/1/1999   

XSL G19657309

  

Hudson Companies - See attachment 47

   XGL   

Pacific Employers

4/1/1998    4/1/1999   

XSL G19657309

  

Hudson Companies - See attachment 58

   XGL   

Pacific Employers

4/1/1998    4/1/1999   

XSL G19657310

  

McDermott International, Inc - See attachment 264

   XGL   

Pacific Employers

4/1/1998    4/1/1999   

XWC 011786

  

McDermott International, Inc - See attachment 266

   XWC   

Cigna

8/24/1998    8/24/1999   

CAL H07406794

  

Deep Oil Technology, Inc.

   Auto   

Cigna

8/24/1998    8/24/1999   

OGL G19657905

  

Deep Oil Technology, Inc.

   GL   

Cigna

10/1/1998    10/1/2001   

XOO G19658193

  

State Line Energy, LLC

   XGL   

Cigna

12/18/1998    12/18/1999   

CAL H07407385

  

National Ecology Company - See attachment 161

   Auto   

Cigna

12/18/1998    12/18/1999   

OGL G19327024

  

National Ecology Company, Power Systems Operations, Inc. and The Babcock &
Wilcox Company and Monmouth County Materials Processing and Recovery Facility

   GL   

Cigna

4/1/1999    1/1/2000   

HDC G19657280

  

Babcock & Wilcox Company - See attachment 61

   GL   

Pacific Employers

4/1/1999    1/1/2000   

HDO G219657292

  

Babcock & Wilcox Company - See attachment 60

   GL   

Pacific Employers

4/1/1999    1/1/2000   

PLI G19657346

  

McDermott International, Inc. - See attachment 59

   GL   

INA

4/1/1999    4/1/2000   

PWC C42643890

  

Babcock & Wilcox Company – See attachment 2

   WC   

Pacific Employers

4/1/1999    4/1/2000   

PWC C42643890

  

Babcock & Wilcox Company - See attachment 25

   WC   

Pacific Employers

 

Page 15 of 25



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

4/1/1999    4/1/2000   

WLR C42643877

  

McDermott International, Inc - See attachment 263

   WC   

Pacific Employers

4/1/1999    4/1/2000   

WLR C42643889

  

Hudson Companies - See attachment 262

   WC   

Pacific Employers

4/1/1999    4/1/2000   

WLR C42643907

  

Babcock & Wilcox Company - See attachment 1

   WC   

Pacific Employers

4/1/1999    1/1/2000   

XSL G19657279

  

The Babcock & Wilcox Company - See attachment 62

   XGL   

Pacific Employers

4/1/1999    1/1/2000   

XSL G19657309

  

Hudson Companies - See attachment 58

   XGL   

Pacific Employers

8/24/1999    8/24/2000   

CAL H0767823A

  

Deep Oil Technology, Inc.

   Auto   

Cigna

8/24/1999    8/24/2000   

NWC C42645254

  

Deep Oil Technology, Inc.

   WC   

Cigna

8/24/1999    8/24/2000   

OGL G1989521A

  

Deep Oil Technology, Inc.

   GL   

Cigna

12/18/1999    12/18/2000   

CAL H07678903

  

National Ecology Company - See attachment 272

   AL   

Pacific Employers

12/18/1999    12/18/2000   

CUA-104533-0

  

National Ecology Company - See attachment 271

   Umb   

Westchester Fire Ins Co

12/18/1999    12/18/2000   

OGL G19895993

  

National Ecology Company - See attachment 270

   GL   

Pacific Employers

1/1/2000    1/1/2001   

HDC G19657280

  

Babcock & Wilcox Company - See attachment 61

   GL   

Pacific Employers

1/1/2000    1/1/2001   

HDO G219657292

  

Babcock & Wilcox Company - See attachment 60

   GL   

Pacific Employers

1/1/2000    1/1/2001   

PLI G19657346

  

McDermott International, Inc. - See attachment 59

   GL   

INA

1/1/2000    1/1/2001   

PWC C42645618

  

Babcock & Wilcox Company - See attachment 13

   WC   

Pacific Employers

1/1/2000    1/1/2001   

WLR C4264562A

  

McDermott International, Inc. - See attachment 69

   WC   

Pacific Employers

1/1/2000    1/1/2001   

WLR C42645631

  

Hudson Companies

   WC   

Pacific Employers

 

Page 16 of 25



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

1/1/2000    1/1/2001   

WLR C42645643

  

Babcock & Wilcox Company - See attachment 12

   WC   

Pacific Employers

1/1/2000    1/1/2001   

XOO G20292817

  

Mid American Energy Company

   XGL   

Pacific Employers

1/1/2000    1/1/2001   

XSL G19657279

  

The Babcock & Wilcox Company - See attachment 62

   XGL   

Pacific Employers

1/1/2000    1/1/2001   

XSL G19657309

  

Hudson Companies - See attachment 58

   XGL   

Pacific Employers

12/11/2000    6/1/2001   

XLG G20295624

  

NRG El Segundo Operations Inc.

   XGL   

AAI

12/18/2000    12/18/2001   

HDO G20295715

  

National Ecology Company - See attachment 269

   GL   

Pacific Employers

12/18/2000    12/18/2001   

ISA H07668016

  

National Ecology Company - See attachment 210

   Auto   

Pacific Employers

12/18/2000    7/31/2001   

XLG G20295661

  

NRG Cabrillo Power I

   XGL   

AAI

1/1/2001    1/1/2002   

HDC G19657280

  

Babcock & Wilcox Company - See attachment 61

   GL   

Pacific Employers

1/1/2001    1/1/2002   

HDO G219657292

  

Babcock & Wilcox Company - See attachment 60

   GL   

Pacific Employers

1/1/2001    1/1/2002   

PLI G19657346

  

McDermott International, Inc. - See attachment 59

   GL   

INA

1/1/2001    1/1/2002   

SCF C43139988

  

Babcock & Wilcox Company - See attachment 11

   WC   

Pacific Employers

1/1/2001    1/1/2002   

WLR C43139940

  

Babcock & Wilcox Company - See attachment 10

   WC   

Pacific Employers

1/1/2001    1/1/2002   

WLR C43140024

  

McDermott International, Inc. - See attachment 277

   WC   

Pacific Employers

1/1/2001    1/1/2002   

WLR C43140061

  

Hudson Companies

   WC   

Pacific Employers

1/1/2001    1/1/2002   

XOO G20292817

  

Mid American Energy Company

   XGL   

Pacific Employers

1/1/2001    1/1/2002   

XSL G19657279

  

The Babcock & Wilcox Company - See attachment 62

   XGL   

Pacific Employers

1/1/2001    1/1/2002   

XSL G19657309

  

Hudson Companies - See attachment 58

   XGL   

Pacific Employers

 

Page 17 of 25



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

7/2/2001    12/31/2001   

XLG G20298017

  

Mirant Delta LLC

   XGL   

AAI

7/31/2001    3/31/2002   

XLG G20295661

  

NRG Cabrillo Power I

   XGL   

AAI

12/18/2001    12/18/2002   

HDO G20298431

  

National Ecology Company - See attachment 276

   GL   

Pacific Employers

12/18/2001    12/18/2002   

ISA H0766946A

  

National Ecology Company - See attachment 275

   AL   

Pacific Employers

1/1/2002    1/1/2003   

HDC G19657280

  

Babcock & Wilcox Company - See attachment 61

   GL   

Pacific Employers

1/1/2002    1/1/2003   

HDO G219657292

  

Babcock & Wilcox Company - See attachment 60

   GL   

Pacific Employers

1/1/2002    1/1/2003   

PLI G19657346

  

McDermott International, Inc. - See attachment 59

   GL   

INA

1/1/2002    1/1/2003   

SCF C43100075

  

Babcock & Wilcox Company - See attachment 27

   WC   

Pacific Employers

1/1/2002    1/1/2003   

WLR C43099991

  

McDermott International, Inc. - See attachment 16

   WC   

Pacific Employers

1/1/2002    1/1/2003   

XSL G19657279

  

The Babcock & Wilcox Company - See attachment 62

   XGL   

Pacific Employers

1/1/2002    1/1/2003   

XSL G19657309

  

Hudson Companies - See attachment 58

   XGL   

Pacific Employers

1/1/2002    1/1/2003   

XWC 014129

  

McDermott International, Inc. - See attachment 56

   XWC   

AAI

3/31/2002    4/30/2002   

XLG G20295661

  

NRG Cabrillo Power I

   XGL   

AAI

10/1/2002    1/1/2003   

XLG G20580161

  

Mid American Energy Company

   XGL   

AAI

12/18/2002    12/18/2003   

HDO G2030442A

  

National Ecology Company - See attachment 273

   GL   

AAI

12/18/2002    12/18/2003   

ISA H07669884

  

National Ecology Company - See attachment 268

   AL   

AAI

1/1/2003    1/1/2004   

HDC G20580033

  

McDermott International, Inc.

   GL   

AAI

1/1/2003    1/1/2004   

HDC G20580124

  

Babcock & Wilocx Company - See attachment 31

   GL   

AAI

 

Page 18 of 25



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

1/1/2003    1/1/2004   

HDO G20579997

  

Babcock & Wilcox Company - See attachment 42

   GL   

AAI

1/1/2003    1/1/2004   

HDO G20580070

  

McDermott International, Inc.

   GL   

AAI

1/1/2003    1/1/2004   

ISA H07670023

  

McDermott International, Inc. - See attachment 34

   Auto   

AAI

1/1/2003    1/1/2004   

ISA H07670060

  

The Babcock & Wilcox Company - See attachment 30

   Auto   

AAI

1/1/2003    1/1/2004   

PLI G20580112

  

McDermott International, Inc. - See attachment 33

   GL   

AAI

1/1/2003    1/1/2004   

SCF C43497194

  

Babcock & Wilcox Company - See attachment 24

   WC   

AAI

1/1/2003    1/1/2004   

WLR C43497157

  

Babcock & Wilcox Company - See attachment 23

   WC   

AAI

1/1/2003    1/1/2004   

WLR C43497169

  

McDermott International, Inc. - See attachment 70

   WC   

AAI

1/1/2003    1/1/2004   

XSL G20579559

  

McDermott International, Inc. - See attachment 32

   XGL   

AAI

1/1/2003    1/1/2004   

XSL G20580045

  

The Babcock & Wilcox Company - See attachment 29

   XGL   

AAI

2/1/2003    12/17/2003   

OCP G20304479

  

Pasadena ISD

   GL   

AAI

3/1/2003    3/1/2004   

XLG G20579511

  

Reliant Energy

   XGL   

AAI

12/17/2003    12/17/2004   

OCP G20304479

  

Pasadena ISD

   GL   

AAI

12/18/2003    12/18/2004   

HDO G2030442A

  

National Ecology Company - See attachment 273

   GL   

AAI

12/18/2003    12/18/2004   

ISA H07669884

  

National Ecology Company - See attachment 268

   AL   

AAI

1/1/2004    1/1/2005   

HDC G20300140

  

Babcock & Wilcox Company - See attachment 66

   GL   

AAI

1/1/2004    1/1/2005   

HDO G20300103

  

Babcock & Wilcox Company - See attachment 64

   GL   

AAI

 

Page 19 of 25



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

1/1/2004    1/1/2005   

ISA H07670485

  

The Babcock & Wilcox Company - See acchment 63

   Auto   

AAI

1/1/2004    1/1/2005   

SCF C43966169

  

Babcock & Wilcox Company - See attachment 14

   WC   

AAI

1/1/2004    1/1/2005   

WLR C43966157

  

Babcock & Wilcox Company - See attachment 15

   WC   

AAI

1/1/2004    1/1/2005   

WLR C43966303

  

McDermott International, Inc. - See attachment 211

   WC   

AAI

1/1/2004    1/1/2005   

XSL G20300061

  

The Babcock & Wilcox Company - See attachment 65

   XGL   

AAI

2/1/2004    2/1/2005   

WCU 014570

  

Babcock and Wilcox Investment Company

   XWC   

AAI

12/17/2004    12/17/2005   

OCP G20304479

  

Pasadena ISD

   GL   

AAI

12/18/2004    12/18/2005   

HDO G2030442A

  

National Ecology Company - See attachment 273

   GL   

AAI

12/18/2004    12/18/2005   

ISA H07669884

  

National Ecology Company - See attachment 268

   AL   

AAI

1/1/2005    1/1/2006   

SCF C4396494A

  

Babcock & Wilcox Company - See attachment 67

   WC   

AAI

1/1/2005    1/1/2006   

WLR C43988761

  

Babcock & Wilcox Company - See attachment 68

   WC   

AAI

1/1/2005    1/1/2006   

WLR C43988840

  

McDermott International, Inc

   WC   

AAI

9/19/2005    12/18/2005   

XSL G20299721

  

American Electric Power Service Corp

   XGL   

AAI

9/19/2005    12/18/2005   

XSL G20299769

  

American Electric Power Service Corp

   XGL   

AAI

12/17/2005    12/17/2006   

OCP G20304479

  

Pasadena ISD

   GL   

AAI

12/18/2005    12/18/2009   

HDO G21703618R

  

National Ecology Company

   GL   

AAI

1/1/2006    1/1/2007   

HDC G21728007

  

Babcock & Wilcox Company - See attachment 217

   GL   

AAI

 

Page 20 of 25



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

1/1/2006    1/1/2007   

HDC G21728032

  

McDermott International, Inc.- See

attachment 238

   GL   

AAI

1/1/2006    1/1/2007   

HDO G21727994

  

Babcock & Wilcox Company - See attachment 215

   GL   

AAI

1/1/2006    1/1/2007   

HDO G21728020

  

McDermott International, Inc.

   GL   

AAI

1/1/2006    1/1/2007   

ISA H07670965

  

McDermott International, Inc - See attachment 240

   Auto   

AAI

1/1/2006    1/1/2007   

ISA H07670977

  

Babcock & Wilcox Company - See attachment 214

   Auto   

AAI

1/1/2006    1/1/2007   

PLI G21728044

  

McDermott International, Inc. See attachment 239

   GL   

Illinois Union Insurance Company

1/1/2006    1/1/2007   

SCF C44185520

  

Babcock & Wilcox Company - See attachment 5

   WC   

AAI

1/1/2006    1/1/2007   

WCU C44185544

  

McDermott International, Inc. - See attachment 212

   XWC   

AAI

1/1/2006    1/1/2007   

WLR C44185532

  

Babcock & Wilcox Company - See attachment 3

   WC   

AAI

1/1/2006    1/1/2007   

WLR C44185556

  

McDermott International, Inc.

   WC   

AAI

1/1/2006    1/1/2007   

XSL G21728056

  

McDermott International, Inc.- See attachment 237

   GL   

AAI

1/1/2006    1/1/2007   

XSL G21728068

  

Babcock & Wilcox Company - See attachment 216

   GL   

AAI

12/18/2006    12/18/2007   

CAL H07670928

  

National Ecology Company - See attachment 267

   AL   

AAI

1/1/2007    1/1/2008   

HDC G21736727

  

McDermott International, Inc - See attachment 242

   GL   

AAI

1/1/2007    1/1/2008   

HDC G21736764

  

Babcock & Wilcox Company - See attachment 229

   GL   

AAI

1/1/2007    1/1/2008   

HDC G2372358A

  

BWXT Services, Inc. - See attachment 246

   GL   

AAI

 

Page 21 of 25



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

1/1/2007    1/1/2008   

HDO G21736739

  

McDermott International, Inc. - See attachment 243

   GL   

AAI

1/1/2007    1/1/2008   

HDO G21736752

  

Babcock & Wilcox Company - See attachment 228

   GL   

AAI

1/1/2007    1/1/2008   

ISA H07673206

  

McDermott International, Inc - See attachment 241

   Auto   

AAI

1/1/2007    1/1/2008   

ISA H07673218

  

Babcock & Wilcox Company - See attachment 227

   Auto   

AAI

1/1/2007    1/1/2008   

ISA H07834597

  

BWXT Services, Inc. - See attachment 245

   Auto   

AAI

1/1/2007    1/1/2008   

SCF C44450653

  

Babcock & Wilcox Company - See attachment 9

   WC   

AAI

1/1/2007    1/1/2008   

WCU C44450550

  

Babcock & Wilcox Investment Company

   WC   

AAI

1/1/2007    1/1/2008   

WCU C44450604

  

McDermott International, Inc.

   XWC   

AAI

1/1/2007    1/1/2008   

WLR C44450203

  

BWXT Services, Inc.

   WC   

AAI

1/1/2007    1/1/2008   

WLR C44450616

  

Babcock & Wilcox Company - See attachment 4

   WC   

AAI

1/1/2007    1/1/2008   

WLR C44450665

  

McDermott International, Inc.

   WC   

AAI

1/1/2007    1/1/2008   

XSL G21736235

  

BWTX Services, Inc. - See attachment 247

   GL   

AAI

1/1/2007    1/1/2008   

XSL G21736740

  

Babcock & Wilcox Company - See attachment 230

   GL   

AAI

1/1/2007    1/1/2008   

XSL G21736776

  

McDermott International, Inc. - See attachment 244

   GL   

AAI

1/1/2008    1/1/2009   

HDC G23734758

  

Babcock & Wilcox Company - See attachement 220

   GL   

AAI

1/1/2008    1/1/2009   

HDC G23734783

  

McDermott International, Inc. - See attachment 249

   GL   

AAI

1/1/2008    1/1/2009   

HDO G23734746

  

Babcock & Wilcox Company - See attachment 219

   GL   

AAI

 

Page 22 of 25



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

1/1/2008    1/1/2009   

HDO G23734795

  

McDermott International, Inc. - See attachment 250

   Gl   

AAI

1/1/2008    1/1/2009   

ISA H0823839A

  

The Babcock &Wilcox Company - See attachment 221

   Auto   

AAI

1/1/2008    1/1/2009   

ISA H08238418

  

McDermott International, Inc. - See attachment 251

   Auto   

AAI

1/1/2008    1/1/2009   

PLI G2373476A

  

McDermott International, Inc. - See attachment 248

   GL   

AAI

1/1/2008    1/1/2009   

SCF C44479825

  

The Babcock & Wilcox Company - See attachment 7

   WC   

AAI

1/1/2008    1/1/2009   

WCU C44479850

  

McDermott International, Inc.

   XWC   

AAI

1/1/2008    1/1/2009   

WLR C44478596

  

The Babcock & Wilcox Company

   WC   

AAI

1/1/2008    1/1/2009   

WLR C44479813

  

The Babcock & Wilcox Company - See attachment 213

   WC   

IND

1/1/2008    1/1/2009   

WLR C44479862

  

McDermott International, Inc.

   WC   

IND

1/1/2008    1/1/2009   

XSL G23733766

  

The Babcock & Wilcox Company - See attachment 218

   GL   

AAI

1/1/2009    1/1/2010   

HDC G23749154

  

McDermott International, Inc. - See attachment 254

   GL   

AAI

1/1/2009    1/1/2010   

HDC G23749270

  

The Babcock & Wilcox Company - See attachment 223

   GL   

AAI

1/1/2009    1/1/2010   

HDO G23749117

  

McDermott International, Inc - See attachment 252

   GL   

AAI

1/1/2009    1/1/2010   

HDO G23749233

  

The Babcock & Wilcox Company - See attachment 225

   GL   

AAI

1/1/2009    1/1/2010   

ISA H08252464

  

McDermott International, Inc - See attachment 256

   Auto   

AAI

1/1/2009    1/1/2010   

ISA H08252506

  

The Babcock & Wilcox Company - See attachment 224

   Auto   

AAI

1/1/2009    1/1/2010   

PLI G23749075

  

McDermott International, Inc. - See attachment 253

   GL   

AAI

 

Page 23 of 25



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

1/1/2009    1/1/2010    SCF C44356909   

Babcock & Wilcox Company - See attachment 6

   WC    AAI 1/1/2009    1/1/2010    WCU C4435682A   

McDermott International, Inc.

   XWC    AAI 1/1/2009    1/1/2010    WCU C44356867   

Babcock & Wilcox Investment Company

   WC    AAI 1/1/2009    1/1/2010    WLR C44356788   

McDermott International, Inc.

   WC    IND 1/1/2009    1/1/2010    WLR C44356946   

The Babcock & Wilcox Company - See attachment 226

   WC    IND 1/1/2009    1/1/2010    WLR C44356983   

The Babcock & Wilcox Company - See attachment 8

   WC    AAI 1/1/2009    1/1/2010    XSL G23749191   

McDermott International, Inc. - See attachment 255

   GL    AAI 1/1/2009    1/1/2010    XSL G23749312   

The Babcock & Wilcox Company - See attachment 222

   GL    AAI 1/1/2010    1/1/2011    HDC G24938463   

The Babcock & Wilcox Company - See attachment 234

   GL    AAI 1/1/2010    1/1/2011    HDC G24938499   

McDermott International, Inc. - See attachment 258

   GL    AAI 1/1/2010    1/1/2011    HDO G24938475   

The Babcock & Wilcox Company - See attachment 233

   GL    AAI 1/1/2010    1/1/2011    ISA H0858381A   

McDermott International, Inc. - See attachmetn 259

   Auto    AAI 1/1/2010    1/1/2011    PLI G24938505   

McDermott International, Inc. - See attachment 257

   GL    AAI 1/1/2010    1/1/2011    SCF C45709516   

The Babcock & Wilcox Company - See attachment 236

   WC    AAI 1/1/2010    1/1/2011    WCU C45709541   

McDermott International, Inc

   WC    AAI 1/1/2010    1/1/2011    WLR C45709498   

The Babcock & Wilcox Company - See attachment 231

   WC    AAI 1/1/2010    1/1/2011    WLR C45709504   

The Babcock & Wilcox Company - See attachment 232

   WC    IND

 

Page 24 of 25



--------------------------------------------------------------------------------

Exhibit 1 - Policies and Named Insured’s

 

1/1/2010    1/1/2011   

WLR C4570953A

  

McDermott International, Inc. - See attachment 261

   WC   

IND

1/1/2010    1/1/2011   

XSL G24938451

  

The Babcock & Wilcox Company - See attachment 235

   GL   

AAI

1/1/2010    1/1/2011   

XSL G24938487

  

McDermott International, Inc. - See attachment 260

   GL   

AAI

 

Page 25 of 25



--------------------------------------------------------------------------------

EXHIBIT IV – MII ENTITIES

See Schedule 1.1(b) and Schedule 1.1(j) attached hereto. No MII Entity listed on
Schedule 1.1(b) shall be deemed to be an “Insured”, a “Named Insured” or
otherwise be deemed to be insured under any Existing Policy or Existing
Insurance Agreement solely by virtue of being listed on such Schedule 1.1(b).



--------------------------------------------------------------------------------

6/2/2010

 

Schedule 1.1(b)

MII FORMER

 

Reference ID

     

947

  

Arabian General Contracting Company

911

  

Arabian Petroleum Marine Construction Company

8000

  

Associated Pipe Line Contractors, Inc.

117

  

Badya Builders, Inc.

242

  

Beheer-en Beleggingsmaatschappij Belesa B.V.

9996

  

BJA-Mentor Production Systems Limited

164

  

Brown & Root McDermott Fabricators Limited

277

  

Cayenne Insurance Company, Ltd.

629

  

CCC Fabricaciones y Construcciones S.A. de C.V.

940

  

Construcciones Maritimas Mexicanas, S.A. de C.V.

952

  

Davy McDermott Limited

921

  

DB/McDermott Company

1952

  

Deep Gulf Contractors LLC

171

  

Deep Sea Divers Australia Pty. Limited

  

Dick Evans, Inc.

997

  

ETPM International (UK) Limited

955

  

ETPM International S.A.S.

999

  

Far East Vessels, Inc.

108

  

First Emirates Trading Corporation

  

Harvey Lumber & Supply Company

174

  

Heavy Lift Chartering, Inc.

935

  

HeereMac v.o.f.

956

  

Heerema-McDermott (Aust.) Pty. Ltd.

190

  

Honore Insurance Company, Ltd.

917

  

Initec, Astano y McDermott International Inc., S.A.

  

Ingenieria Petrolera Maritima, S.A. de C.V.

  

Iranian Marine Contractors, Inc.

102

  

J. Ray McDermott & Co. (Nederland) B.V.

150

  

J. Ray McDermott (Aust.) Pty. Ltd.

151

  

J. Ray McDermott (U.K.) Inc.

350

  

J. Ray McDermott (Venezuela) C.A.

325

  

J. Ray McDermott Arctic Ltd.

 

1



--------------------------------------------------------------------------------

6/2/2010

 

307

  

J. Ray McDermott Gulf Contractors, Inc.

  

(formerly the Early Company)

394

  

J. Ray McDermott International Services (No. 1) Limited

  

101

  

J. Ray McDermott International Services Limited

  

152

  

J. Ray McDermott London, Ltd.

  

641

  

J. Ray McDermott Marine Construction AS

  

1125

  

J. Ray McDermott Newfoundland, Ltd.

  

871

  

J. Ray McDermott Offshore Chartering (U.S.), Inc.

  

372

  

J. Ray McDermott Properties, Inc.

  

238

  

J. Ray McDermott Underwater Services, Inc.

  

603

  

J. Ray McDermott Venture Holdings (U.S.), Inc.

  

153

  

Jaramac Associated Services, Ltd.

     

Jaramac Petroleum (U.K.) Limited

     

Khafji Contractors, Inc.

  

166

  

Khor Contractors, Inc.

  

903

  

KME a.s.

  

324

  

Lan-Dermott, S.A. de C.V.

  

202

  

Madock Shipyard Company, Ltd.

  

203

  

Macshelf Marine Construction Company, Ltd.

  

106

  

Mandato Pty. Limited

  

360

  

Marine Contractors, Inc.

  

146

  

McAntille, N.V.

  

168

  

McDermott - ETPM V.O.F.

  

158

  

McDermott (Holland) B.V.

  

304

  

McDermott (Nigeria) Limited

  

245

  

McDermott Acquisition Company, Inc.

  

972

  

McDermott APG Services Limited

  

352

  

McDermott Azerbaijan Pipelines, Inc.

  

156

  

McDermott Azerbaijan, Inc.

  

351

  

McDermott Central & Eastern Europe, Inc.

     

McDermott de Mexico, S.A. de C.V.

  

118

  

McDermott Denmark ApS

  

464

  

McDermott Energy Services, Inc.

  

178

  

McDermott Engineering (Europe) Limited

     

McDermott Enterprises France, S.A.

  

128

  

McDermott Europe Marine Services, Ltd.

  

313

  

McDermott Industries, Inc.

  

354

  

McDermott Inland Services, Inc.

  

 

2



--------------------------------------------------------------------------------

6/2/2010

 

201

  

McDermott International Asset Management, Ltd.

  

343

  

McDermott International Aviation, Inc.

  

346

  

McDermott International Aviation, Inc.

  

(formerly McDermott International Aviation Co., Inc.)

  

McDermott International (Deutschland) GmbH

  

237

  

McDermott International Engineering & Construction Co., Ltd.

  

139

  

McDermott International Engineering Investments N.V.

  

121

  

McDermott International General Services, Inc.

  

123

  

McDermott International Marine Services, Inc.

  

236

  

McDermott International Marketing, Inc.

  

143

  

McDermott Marine UK Limited

  

462

  

McDermott Marketing Services, Inc.

  

103

  

McDermott Middle East Trading, Ltd.

  

172

  

McDermott Neutral Zone, Inc.

     

McDermott Norway, Inc.

     

McDermott Petroleum (Iran), Inc.

  

105

  

McDermott Sakhalin, Inc.

  

347

  

McDermott Shipbuilding, Inc.

  

111

  

McDermott Singapore Pte. Ltd.

  

221

  

McDermott Submarine Cable Ltd.

  

1951

  

McDermott Submarine Cable Systems Limited

  

205

  

McDermott Subsea Constructors Limited

  

110

  

McDermott Transition Co., Inc.

     

McDermott UAR, Inc.

  

184

  

McDermott West Indies Company

  

187

  

McDermott-ETPM (Norway), Inc.

  

998

  

McDermott-ETPM (UK) Limited

  

963

  

McDermott-ETPM B.V.

  

161

  

McDermott-ETPM East B.V.

  

167

  

McDermott-ETPM East N.V.

  

964

  

McDermott-ETPM N.V.

  

965

  

McDermott-ETPM S.A.

  

962

  

McDermott-ETPM West, Inc.

  

104

  

Menck GmbH

  

463

  

Mentor Engineering Consultants Limited

  

131

  

MIMCO, Inc.

  

908

  

MMC-McDermott Engineering Sdn. Berhad

  

317

  

Mofco N.V.

  

 

3



--------------------------------------------------------------------------------

6/2/2010

 

129

  

NOLA, Servicos E Participacoes Ltda.

141

  

Northern Marine Services, Inc.

107

  

Oceanic Red Sea Company

620

  

Offshore Angola, Ltd.

632

  

Offshore Energy Capital Corporation

622

  

Offshore Hyundai International Limited

630

  

Offshore Hyundai International, Ltd.

210

  

Offshore Marine Chartering N.V.

610

  

Offshore Petroleum Divers, Inc.

614

  

Offshore Pipelines (Mauritius) Ltd.

616

  

Offshore Pipelines Far East Limited

617

  

Offshore Pipelines International Gulf E.C.

633

  

Offshore Power Generation Ltd.

635

  

Offshore Production Vessels, Ltd.

615

  

OPI Offshore Netherlands Holding B.V.

611

  

OPI Sales & Service Corporation

628

  

OPI Towing & Supply, L.L.C.

624

  

OPMI, E.C.

613

  

P. T. Armandi Pranaupaya

850

  

Panama Offshore Chartering Company 1, Inc.

859

  

Panama Offshore Chartering Company 10, Inc.

860

  

Panama Offshore Chartering Company 11, Inc.

861

  

Panama Offshore Chartering Company 12, Inc.

862

  

Panama Offshore Chartering Company 13, Inc.

863

  

Panama Offshore Chartering Company 14, Inc.

864

  

Panama Offshore Chartering Company 15, Inc.

865

  

Panama Offshore Chartering Company 16, Inc.

866

  

Panama Offshore Chartering Company 17, Inc.

867

  

Panama Offshore Chartering Company 18, Inc.

868

  

Panama Offshore Chartering Company 19, Inc.

851

  

Panama Offshore Chartering Company 2, Inc.

869

  

Panama Offshore Chartering Company 20, Inc.

870

  

Panama Offshore Chartering Company 21, Inc.

852

  

Panama Offshore Chartering Company 3, Inc.

853

  

Panama Offshore Chartering Company 4, Inc.

854

  

Panama Offshore Chartering Company 5, Inc.

855

  

Panama Offshore Chartering Company 6, Inc.

 

4



--------------------------------------------------------------------------------

6/2/2010

 

856

  

Panama Offshore Chartering Company 7, Inc.

857

  

Panama Offshore Chartering Company 8, Inc.

858

  

Panama Offshore Chartering Company 9, Inc.

154

  

Panama Offshore Chartering Company, Inc.

990

  

Personal Administrativo de Vera Cruz, S.A. de C.V.

991

  

Personal Ejecutivo de Veracruz, S.A. de C.V.

645

  

Pirogue Insurance Company, Ltd.

981

  

Sakhalin Energy Investment Company, Ltd.

384

  

Samburg Holdings, Inc.

109

  

Sharman, Allen, Gay & Taylor, S.A.

989

  

Tallares Navales del Golfo, S.A. de C.V.

  

The Evelyn Kay Company

  

The Roger Thomas Company

  

The Rosalie E. Company

  

The Walter E. Company

634

  

TL Marine Sdn. Bhd.

621

  

TL Offshore Sdn. Bhd.

926

  

Topside Contractors of Newfoundland

925

  

Topside Contractors of Newfoundland, Ltd.

642

  

U.S. Offshore Chartering

918

  

Universal Fabricators Incorporated

980

  

US Shipbuilding Corporation, Inc.

318

  

Wagley, Inc.

 

5



--------------------------------------------------------------------------------

6/2/2010

Schedule 1.1(j)

MII - CURRENT

 

CURRENT
Reference ID

  

Name

     

873

  

Barmada McDermott (L) Limited

  

1953

  

Barmada McDermott Sdn. Bhd.

  

276

  

Boudin Insurance Company, Ltd.

  

939

  

Caspian Offshore Fabricators LLC

  

116

  

Chartering Company (Singapore) Pte. Ltd.

  

142

  

Eastern Marine Services, Inc.

  

249

  

Global Energy - McDermott Limited

  

140

  

Hydro Marine Services, Inc.

  

649

  

International Vessels Ltd.

  

148

  

J. Ray McDermott (Aust.) Holding Pty. Limited

  

1982

  

J. Ray McDermott (Caspian), Inc.

  

(formerly J. Ray McDermott Diving International, Inc.)

243

  

J. Ray McDermott (Nigeria) Ltd.

  

2025

  

J. Ray McDermott (Norway), AS

  

1237

  

J. Ray McDermott (Qingdao) Pte. Ltd.

  

194

  

J. Ray McDermott Asia Pacific Pte. Ltd.

  

(formerly McDermott South East Asia Pte. Ltd.)

1972

  

J. Ray McDermott Canada Holding, Ltd.

  

1969

  

J. Ray McDermott Canada, Ltd.

  

204

  

J. Ray McDermott Contractors, Inc.

  

246

  

J. Ray McDermott de Mexico, S.A. de C.V.

  

208

  

J. Ray McDermott Eastern Hemisphere Limited

  

(formerly J. Ray Middle East (Indian Ocean) Ltd.)

1956

  

J. Ray McDermott Engineering Services Private Limited

  

1950

  

J. Ray McDermott Engineering, LLC

  

220

  

J. Ray McDermott Far East, Inc.

  

211

  

J. Ray McDermott Holdings, LLC

  

(formerly J. Ray McDermott Holdings, Inc.)

627

  

J. Ray McDermott International Vessels, Ltd.

  

(formerly OPI International, Ltd.)

602

  

J. Ray McDermott International, Inc.

  

160

  

J. Ray McDermott Investments B.V.

  

(formerly Menck B.V.)

1958

  

J. Ray McDermott Kazakhstan Limited Liability Partnership

  

1975

  

J. Ray McDermott Logistic Services Pvt. Limited

  

136

  

J. Ray McDermott Middle East, Inc.

  

239

  

J. Ray McDermott Solutions, Inc.

  

(formerly J. Ray McDermott Engineering Holdings, Inc.)

625

  

J. Ray McDermott Technology, Inc.

  

1957

  

J. Ray McDermott UK Ltd.

  

 

1



--------------------------------------------------------------------------------

6/2/2010

 

1960

  

J. Ray McDermott Underwater Services, Inc.

  

248

  

J. Ray McDermott West Africa Holdings, Inc.

  

244

  

J. Ray McDermott West Africa, Inc.

  

601

  

J. Ray McDermott, Inc.

  

207

  

J. Ray McDermott, S.A.

  

644

  

Lagniappe Insurance Company, Ltd.

  

193

  

Malmac Sdn. Bhd.

  

132

  

McDermott (Malaysia) Sendirian Berhad

  

904

  

McDermott Abu Dhabi Offshore Construction Company

  

915

  

McDermott Arabia Company Limited

  

149

  

McDermott Australia Pty. Ltd.

  

(formerly McDermott Industries (Aust.) Pty. Limited)

183

  

McDermott Azerbaijan Marine Construction, Inc.

  

241

  

McDermott Caspian Contractors, Inc.

  

275

  

McDermott Cayman Ltd.

  

181

  

McDermott Far East, Inc.

  

133

  

McDermott Gulf Operating Company, Inc.

  

177

  

McDermott Holdings (U.K.) Limited

  

300

  

McDermott Incorporated

  

147

  

McDermott International B.V.

  

120

  

McDermott International Investments Co., Inc.

  

119

  

McDermott International Marine Investments N.V.

  

213

  

McDermott International Marketing, Inc.

  

(formerly McDermott International Beijing, Inc.)

130

  

McDermott International Trading Co., Inc.

  

1971

  

McDermott International Vessels, Inc.

  

100

  

McDermott International, Inc.

  

1962

  

McDermott Kft.

  

349

  

McDermott Marine Construction Limited

  

1986

  

McDermott Marine Mexico, S.A. de C.V.

  

135

  

McDermott Offshore Services Company, Inc.

  

176

  

McDermott Old JV Office, Inc.

  

162

  

McDermott Overseas Investment Co. N.V.

  

390

  

McDermott Overseas, Inc.

  

1966

  

McDermott Panama Holdings, S.A.

  

170

  

McDermott Servicos de Construcao, Ltda.

  

320

  

McDermott Trade Corporation

  

306

  

Mentor Subsea Technology Services, Inc.

  

138

  

North Atlantic Vessel, Inc.

  

 

2



--------------------------------------------------------------------------------

6/2/2010

 

2021

  

North Ocean II AS

  

2023

  

North Ocean II KS

  

2022

  

North Ocean V AS

  

612

  

Offshore Pipelines International, Ltd.

  

618

  

Offshore Pipelines Nigeria Limited

  

619

  

Offshore Pipelines Sdn. Bhd.

  

626

  

OPI Vessels, Inc.

  

623

  

OPMI, Ltd.

  

185

  

P. T. Bataves Fabricators

  

180

  

P. T. McDermott Indonesia

  

901

  

PT. Baja Wahana Indonesia

  

(formerly P.T. Babcock & Wilcox Indonesia)

643

  

PT. J. Ray McDermott Indonesia

  

(formerly PT. Jay Ray)

636

  

Sabine River Realty, Inc.

  

1977

  

Servicios de Fabricacion de Altamira, S.A. de C.V.

  

1976

  

Servicos Profesionales de Altamira, S.A. de C.V.

  

2019

  

Singapore Huangdao Pte. Ltd.

  

640

  

SparTEC, Inc.

  

(formerly J. Ray McDermott Spars, Inc.)

145

  

Varsy International N.V.

  

 

3



--------------------------------------------------------------------------------

EXHIBIT V

ACE AFFILIATES

ACE American Insurance Company

ACE Fire Underwriters Insurance Company

ACE Indemnity Insurance Company

ACE Insurance Company of the Midwest

ACE Property and Casualty Insurance Company

Illinois Union Insurance Company

Indemnity Insurance Company of North America

Insurance Company of North America

Pacific Employers Insurance Company

Bankers Standard Insurance Company

Atlantic Employers Insurance Company



--------------------------------------------------------------------------------

EXHIBIT VI –FOREIGN INSURANCE AGREEMENTS

 

EFFECTIVE

DATE/

YEAR

  

PARTIES

  

TYPE

  

PROGRAMS

COVERED

  

POLICIES

COVERED

1985

   Mcdermott Int., Inc. and Insurance Co. of N.A.    High Deductible Agreement
   General Liability


Auto Liability

   XWC11051


ISGG05111444

92HF60007

92HF60006

1986

   Mcdermott Int., Inc. and Insurance Co. of N.A.    High Deductible Agreement
   General Liability


Auto Liability

   XWC11075


ISA480419

OGLGO511414-7

HDCGO511431-7



--------------------------------------------------------------------------------

EXHIBIT VI (Continued)

 

Name Of Agreement

  

Party To Agreement

  

Effective Date of Agreement

Security Agreement

  

McDermott International, Inc and CIGNA Property and Casualty Insurance Company

   April 1, 1992

Security Agreement

  

McDermott International, Inc and CIGNA Property and Casualty Insurance Company

   April 1, 1993

Indemnity and Security

Agreement

  

McDermott International, Inc. and CIGNA Insurance Company and Seguros CIGNA,
S.A.

   December 19, 1995

Security Agreement

  

McDermott International, Inc. and CIGNA Insurance Company

   April 1, 1996

Pledge and Security

Agreement

  

Pledgor: McDermott International, Inc.

Pledgees:CIGNA Property and Casualty CIGNA Insurance Company

   September 15, 1997

Security Agreement

  

McDermott International, Inc. and ACE American Insurance Company

   January 1, 2004

INAMAR Claims

Service Agreement

  

McDermott International, Inc. and INAMAR

   Annual agreements


incepting January 1,

2001 – December 31,

2005

INAMAR Claims

Service Agreement

  

McDermott International LLC, and Babcock and Wilcox and INAMAR

   Effective with respect


to Claims resulting

from occurrences

during the period

beginning 12:00am

January 1, 2006

Security Agreement

  

McDermott International, Inc. and ACE American Insurance Company

   January 1, 2006



--------------------------------------------------------------------------------

EXHIBIT VII –FOREIGN POLICIES

 

Effective Date

  

Policy
Number

  

Named Insured

  

Type of Policy

  

Issuing Company

  

Relating ACE
Policy or
Policies

1 Jan 2007 -

31 December 2007

   B1003    J. Ray McDermott Inc. and related subsidiary and affiliated
companies.    General    ACE American Ins. Co.    CMX043526          Automobile
   ACE American Ins. Co.    CMX043527          Workers Comp.    ACE American
Ins. Co.    CMX043525

1 Jan 2007 -

31 December 2007

   B1004    J. Ray McDermott Inc. and related subsidiary and affiliated
companies.    General    ACE American Ins. Co.    CMX043526          Workers
Comp.    ACE American Ins. Co.    CMX043525

1 Jan 2005 -

31 December 2005

   C1001    J. Ray McDermott Inc. and related subsidiary and affiliated
companies.    General    ACE American Ins. Co.    CMX043411          Automobile
   ACE American Ins. Co.    CMX043412          Workers Comp.    ACE American
Ins. Co.    CMX043410

1 Jan 2006 -

31 December 2006

   C1001    J. Ray McDermott Inc. and related subsidiary and affiliated
companies.    General    ACE American Ins. Co.    CMX043526          Automobile
   ACE American Ins. Co.    CMX043527          Workers Comp.    ACE American
Ins. Co.    CMX043525

1 Jan 2005 -

31 December 2005

   C1002    J. Ray McDermott Inc. and related subsidiary and affiliated
companies.    General    ACE American Ins. Co.    CMX043411          Workers
Comp.    ACE American Ins. Co.    CMX043410

1 Jan 2006 -

31 December 2006

   C1002    J. Ray McDermott Inc. and related subsidiary and affiliated
companies.    General    ACE American Ins. Co.    CMX043411          Workers
Comp.    ACE American Ins. Co.    CMX043410

1 January 1974 -

31 December 1974

   23002    Oceanic Contractors Inc. and any subsidiary, associated or
affiliated companies as their interests may appear, as now or hereafter
existing, acquired or constituted    Workers Comp.    CIGNA    50HF2295         
General & Auto    CIGNA    45HF3277

1 January 1975 -

31 December 1975

   23002    Oceanic Contractors Inc. and any subsidiary, associated or
affiliated companies as their interests may appear, as now or hereafter
existing, acquired or constituted    Workers Comp.    CIGNA    50HF2296         
General & Auto    CIGNA    45HF3278



--------------------------------------------------------------------------------

Effective Date

  

Policy
Number

  

Named Insured

  

Type of Policy

  

Issuing
Company

  

RelatingACE
Policy or
Policies

1 January 1976 -

31 December 1976

   23002    Oceanic Contractors Inc. and any subsidiary, associated or
affiliated companies as their interests may appear, as now or hereafter
existing, acquired or constituted    Workers Comp.    CIGNA    50HF2296         
General & Auto    CIGNA    45HF3278

1 January 1977 -

31 December 1977

   23002    Oceanic Contractors Inc. and any subsidiary, associated or
affiliated companies as their interests may appear, as now or hereafter
existing, acquired or constituted    Workers Comp.    CIGNA    50HF2296         
General & Auto    CIGNA    45HF3278

1 January 1978 -

31 December 1978

   23002    Oceanic Contractors Inc. and any subsidiary, associated or
affiliated companies as their interests may appear, as now or hereafter
existing, acquired or constituted    Workers Comp.    CIGNA    50HF2296         
General & Auto    CIGNA    45HF3277

1 January 1979 -

31 December 1979

   23002    Oceanic Contractors Inc. and any subsidiary, associated or
affiliated companies as their interests may appear, as now or hereafter
existing, acquired or constituted    Workers Comp.    CIGNA    50HF2295         
General & Auto    CIGNA    45HF3277

1 January 1980 -

1 April 1981

   23002   

Oceanic Contractors Inc. and any subsidiary, associated or affiliated companies
as their interests may appear, as now or hereafter existing, acquired or
constituted

 

McDermott International Inc effective March 14, 1980

   Workers Comp.    CIGNA    50HF2295          General & Auto    CIGNA   
45HF3277

1 April 1981 -

   23002    McDermott International    Workers Comp.    CIGNA    50HF2295



--------------------------------------------------------------------------------

Effective Date

  

Policy
Number

  

Named Insured

  

Type of Policy

  

Issuing Company

  

Relating ACE
Policy or

Policies

1 April 1982

      Incorporated    General & Auto    CIGNA    45HF3277

1 April 1982 -

1 April 1983

   23002    McDermott International Incorporated et al   

Worker’s

Compensation /

Employer’s Liability /

Comprehensive General

and Comprehensive

Automobile Liability

   CIGNA   

92HF0001 &

ISG1163

1 April 1983 -

1 April 1984

   23002    McDermott International Incorporated et al   

Worker’s

Compensation /

Employer’s Liability /

Comprehensive General

and Comprehensive

Automobile Liability

   CIGNA   

92HF0001 &

ISG351763

1 April 1984 -

1 April 1985

   23002    McDermott International Incorporated et al   

Worker’s

Compensation /

Employer’s Liability /

Comprehensive General

and Comprehensive

Automobile Liability

   CIGNA   

92HF0001 &

ISG351764

1 April 1985 -

1 April 1986

   23002    McDermott International Incorporated et al   

Worker’s

Compensation /

Employer’s Liability /

Comprehensive General

and Comprehensive

Automobile Liability

   CIGNA   

92HF0001 &

ISG351763

1 April 1986 -

1 April 1987

   23002    McDermott International Incorporated et al   

Worker’s

Compensation /

Employer’s Liability /

Comprehensive General

and Comprehensive

Automobile Liability

   Aetna Insurance Company   

92AET-34599,

92AET-34598 &

28AET-41012 NO

1 April 1987 -

1 April 1988

   23002    McDermott International Incorporated et al   

Worker’s

Compensation /

Employer’s Liability /

Comprehensive General

and Comprehensive

Automobile Liability

   Aetna Insurance Company   

92AET-34599,

92AET-34598 &

28AET-41012

1 April 1988 -

1 April 1989

   23002    McDermott International Incorporated et al   

Worker’s

Compensation /

Employer’s Liability /

Comprehensive General

and Comprehensive

Automobile Liability

   Aetna Insurance Company   

92AET-34599,

92AET-34598 &

28AET-41012

1 April 1989 -

1 April 1990

   23002    McDermott International Incorporated et al   

Worker’s

Compensation /

Employer’s Liability /

Comprehensive General

and Comprehensive

Automobile Liability

   CIGNA Property and Casualty Insurance Company   

CMX-12871,

CMX-12870 &

CMX-12871



--------------------------------------------------------------------------------

Effective Date

  

Policy
Number

  

Named Insured

  

Type of Policy

  

Issuing Company

  

Relating ACE
Policy or

Policies

1 April 1990 -

1 April 1991

   23002    McDermott International Incorporated et al   

Worker’s

Compensation /

Employer’s Liability /

Comprehensive General

and Comprehensive

Automobile Liability

   CIGNA Property and Casualty Insurance Company   

CMX-12871,

CMX-12870 &

CMX-12871

1 April 1991 -

1 April 1992

   23002    McDermott International Incorporated et al   

Worker’s

Compensation /

Employer’s Liability /

Comprehensive General

and Comprehensive

Automobile Liability

   CIGNA Property and Casualty Insurance Company   

CMX-12871,

CMX-12870 &

CMX-12871

1 April 1992 -

1 April 1993

   23002    McDermott International Incorporated et al   

Worker’s

Compensation / Employer’s Liability / Comprehensive General and Comprehensive

Automobile Liability

   CIGNA Property and Casualty Insurance Company   

CMX-12871,

CMX-12870 &

CMX-12871

1 April 1993 -

1 April 1994

   23002    McDermott International Incorporated et al   

Worker’s

Compensation /

Employer’s Liability /

Comprehensive General

and Comprehensive

Automobile Liability

   CIGNA Property and Casualty Insurance Company   

CMX043410,

CMX043411&

CMX043412

1 April 1994 -

1 April 1995

   23002    McDermott International Incorporated et al   

Worker’s

Compensation /

Employer’s Liability /

Comprehensive General

and Comprehensive

Automobile Liability

   CIGNA Property and Casualty Insurance Company   

CMX043410,

CMX043411&

CMX043412

1 April 1995 -

1 April 1996

   23002    McDermott International Incorporated et al   

Worker’s

Compensation /

Employer’s Liability /

Comprehensive General

and Comprehensive

Automobile Liability

   CIGNA Property and Casualty Insurance Company   

CMX043410,

CMX043411&

CMX043412

1 April 1996 -

1 April 1997

   23002    McDermott International Incorporated et al   

Worker’s

Compensation /

Employer’s Liability /

Comprehensive General

and Comprehensive

Automobile Liability

   CIGNA Property and Casualty Insurance Company   

CMX043410,

CMX043411&

CMX043412

1 April 1997 -

1 April 1998

   23002    McDermott International Incorporated et al   

Worker’s

Compensation /

Employer’s Liability /

Comprehensive General

and Comprehensive

Automobile Liability

   CIGNA Property and Casualty Insurance Company   

CMX043410,

CMX043411&

CMX043412



--------------------------------------------------------------------------------

Effective Date

  

Policy
Number

  

Named Insured

  

Type of Policy

  

Issuing Company

  

Relating ACE
Policy or

Policies

1 April 1998 -

1 April 1999

   23002    McDermott International Incorporated et al   

Worker’s

Compensation /

Employer’s Liability /

Comprehensive General

and Comprehensive

Automobile Liability

   CIGNA Property and Casualty Insurance Company   

CMX043410,

CMX043411&

CMX043412

1 April 1999 -

31 December 1999

   23002    McDermott International Incorporated et al   

Worker’s

Compensation /

Employer’s Liability /

Comprehensive General

and Comprehensive

Automobile Liability

   CIGNA Property and Casualty Insurance Company    CMX043410, CMX043411&
CMX043412

1 January 2000 -

31 December 2000

   23002    McDermott International Incorporated et al   

Worker’s

Compensation /

Employer’s Liability / Comprehensive General

and Comprehensive

Automobile Liability

   ACE American Ins. Co.    CMX043410, CMX043411& CMX043412

1 January 2001 -

31 December 2001

   23002    McDermott International Incorporated et al   

Worker’s

Compensation /

Employer’s Liability / Comprehensive General

and Comprehensive

Automobile Liability

   ACE American Ins. Co.    CMX043410, CMX043411& CMX043412

1 January 2002 -

31 December 2002

   23002    McDermott International Incorporated et al   

Worker’s

Compensation /

Employer’s Liability /

Comprehensive General

and Comprehensive

Automobile Liability

   ACE American Ins. Co.    CMX043410, CMX043411& CMX043412

1 January 2003 -

31 December 2003

   23002    McDermott International Incorporated et al   

Worker’s

Compensation /

Employer’s Liability /

Comprehensive General

and Comprehensive

Automobile Liability

   ACE American Ins. Co.    CMX043410, CMX043411& CMX043412

1 April 1986 -

1 April 1987

   23010    McDermott International Inc. et al   

worker’s compensation,

voluntary compensation of

employer’s liability coverages

   CIGNA    92AET-34599          General Liability coverages    CIGNA   
92AET-34598          Auto Liability coverages    CIGNA   

28AET-41012

87-88

1 April 1987 -
1 April 1988    23010    McDermott International Inc. et al    worker’s
compensation, voluntary compensation of employer’s liability coverages    CIGNA
   92AET-34599          General Liability Coverages    CIGNA    92AET-34598



--------------------------------------------------------------------------------

Effective Date

  

Policy
Number

  

Named Insured

  

Type of Policy

  

Issuing
Company

  

Relating ACE
Policy or
Policies

1 April 1988 -

1 April 1989

   23010    McDermott International Inc. et al   

worker’s compensation,

voluntary compensation

of employer’s liability

coverages

   CIGNA    92AET-41640          General Liability Coverages    CIGNA   
92AET-41639

1 April 1989 -

1 April 1990

   23010    McDermott International Inc. et al   

worker’s compensation,

voluntary compensation

of employer’s liability

coverages

   CIGNA    CMX-12871          General Liability Coverages    CIGNA    CMX-12869

1 April 1990 -

1 April 1991

   23010    McDermott International Inc.   

worker’s compensation,

voluntary compensation

of employer’s liability

coverages

   CIGNA    CMX-12871          General Liability Coverages    CIGNA    CMX-12869

1 April 1991 -

1 April 1992

   23010    McDermott International Inc.   

worker’s compensation,

voluntary compensation

of employer’s liability

coverages

   CIGNA    CMX-12871          General Liability Coverages    CIGNA    CMX-12869

1 April 1992 -

1 April 1993

   23010    McDermott International Inc.   

worker’s compensation,

voluntary compensation

of employer’s liability

coverages

   CIGNA    CMX-12871          General Liability Coverages    CIGNA    CMX-12869

1 April 1993 -

1 April 1994

   23010    McDermott International Inc.   

worker’s compensation,

voluntary compensation

of employer’s liability

coverages

   CIGNA    CMX043410          General Liability Coverages    CIGNA    CMX043411

1 April 1994 -

1 April 1995

   23010    McDermott International Inc.   

worker’s compensation,

voluntary compensation

of employer’s liability

coverages

   CIGNA    CMX043410          General Liability Coverages    CIGNA    CMX043411

1 April 1995 -

1 April 1996

   23010    McDermott International Inc.   

worker’s compensation,

voluntary compensation

of employer’s liability

coverages

   CIGNA    CMX043410          General Liability Coverages    CIGNA    CMX043411



--------------------------------------------------------------------------------

Effective Date

  

Policy
Number

  

Named Insured

  

Type of Policy

  

Issuing Company

  

Relating ACE
Policy or
Policies

1 April 1996 -

1 April 1997

   23010    McDermott International Inc.   

worker’s compensation,

voluntary compensation

of employer’s liability

coverages

   CIGNA    CMX043410          General
Liability
Coverages    CIGNA    CMX043411

1 April 1997 -

1 April 1998


   23010    McDermott International Inc.   

worker’s compensation,

voluntary compensation

of employer’s liability

coverages

   CIGNA    CMX043410          General
Liability
Coverages    CIGNA    CMX043411

1 April 1998 -

1 April 1999

   23010    McDermott International Inc.   

worker’s compensation,

voluntary compensation

of employer’s liability

coverages

   CIGNA    CMX043410          General
Liability
Coverages    CIGNA    CMX043411

1 April 1999 -

31 December 1999

   23010    McDermott International Inc.   

worker’s compensation,

voluntary compensation

of employer’s liability

coverages

   CIGNA    CMX043410          General
Liability
Coverages    CIGNA    CMX043411

1 January 2000 -

31 December 2000

   23010    McDermott International Inc.   

worker’s
compensation,

voluntary
compensation

of employer’s
liability

coverages

   ACE American Ins. Co.    CMX043410          General
Liability
Coverages    ACE American Ins. Co.    CMX043411